[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

Exhibit 10.1

 

COLLABORATION AND LICENSE Agreement

This Collaboration and License Agreement (the “Agreement”) is entered into as of
July 8, 2020 (the “Effective Date”), by and between Ovid Therapeutics Inc., a
Delaware company having an address at 1460 Broadway, Suite 15021 New York, NY
10036, USA (“Ovid”) and Angelini Pharma Rare Diseases AG, a Swiss company under
direction and control of Angelini Pharma S.p.A. and having an address at
Consulting GmbH Sumpfstrasse 26 6312 Steinhausen, Zurich, Switzerland
(“Licensee”).  Ovid and Licensee may be referred to herein individually as a
“Party” or collectively as the “Parties”.  

Recitals

Whereas, Ovid, a biopharmaceutical company, owns or controls certain patents,
know-how, and other intellectual property relating to its proprietary compound
known as OV101, a selective agonist of the GABAA receptor, including certain
intellectual property rights in-licensed from H. Lundbeck A/S, which Ovid has
been developing for the treatment of Angelman syndrome and Fragile X syndrome
and potentially other Rare Diseases indications;

Whereas, Licensee is a subsidiary, 100% under direction and control of Angelini
Pharma S.p.A., an Italian pharmaceutical company, which is experienced in the
development and commercialization of pharmaceutical products; and

Whereas, Licensee and Ovid desire to form a collaboration for the continued
development and commercialization of OV101, with the status of Orphan Medicine
and with Final Label 1a, 1b and/or 2, all on the terms and conditions set forth
below.

Agreement

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Ovid and Licensee
hereby agree as follows:

1.

Definitions

1.1“Additional Development Activities” has the meaning set forth in Section
4.3(a).

1.2“Additional Indications” means any Rare Diseases Indication other than the
Initial Indication and the Second Indication that has been submitted to and
approved by the CGB.

1.3“Additional Pivotal Trial” means the additional Phase 3 Clinical Trial of the
Product for the Initial Indication, if required by the EMA or by Licensee at its
own discretion, for the purpose of seeking or maintaining MAA Approval of the
Product for the Initial Indication in the Licensee Territory, as described in
Exhibit H.

1.4“Affiliate” means, with respect to any party, any entity that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such party, but for only so long as such control
exists.  As used in this Section 1.4, “control” means

1

 

--------------------------------------------------------------------------------

 

(a) to possess, directly or indirectly, the power to direct the management or
policies of an entity, whether through ownership of voting securities, by
contract relating to voting rights or corporate governance; or (b) direct or
indirect beneficial ownership of more than fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in such entity.

1.5“Allocated Quantity of Compound” means [***] of the Compound in Ovid’s
control as of the Effective Date, which Ovid has agreed, under the Supply
Agreement, to allocate exclusively for the purpose of fulfilling Licensee’s or
Licensee Affiliate’s Purchase Orders under the Supply Agreement.

1.6“Allowable Increases” has the meaning set forth in Section 4.5(b).

1.7“Amended Development Budget” has the meaning set forth in Section 4.2.

1.8“Amended Development Plan” has the meaning set forth in Section 4.2.

1.9“Angelini Commercially Reasonable Efforts” means, with respect to Licensee
and its obligations under this Agreement, commercially reasonable efforts and
resources as commonly used by a similar size pharmaceutical company to Develop
and Commercialize a product controlled by Licensee or to which it has exclusive
rights, which product is at similar stage in its development or product life and
is of similar market potential taking into account efficacy, safety, approved
and/or anticipated labelling, the competitiveness of alternative products sold
by Third Parties in the marketplace, the patent and other proprietary position
of the product, likelihood of regulatory approval given the regulatory structure
involved, the profitability of the product, [***] and other relevant factors,
including technical, legal, scientific and/or medical factors. Commercially
Reasonable Efforts shall be determined on a country-by-country basis and
indication-by-indication basis for a particular Product, and it is anticipated
that the level of effort will change over the time, reflecting changes in the
status of the Product and the country(s) involved. [***].

1.10“Applicable Laws” means the applicable provisions (including Data Protection
Legislation) of any and all national, supranational, regional, state and local
laws, treaties, statutes, rules, regulations, administrative codes, guidance,
ordinances, judgments, decrees, directives, injunctions, orders, permits
(including MAAs) of or from any court, Regulatory Authority, or governmental
agency or authority having jurisdiction over or related to the subject item.

1.11“Auditor” has the meaning set forth in Section 9.4.

1.12“Calendar Quarter” means each respective period of three (3) consecutive
months ending on March 31, June 30, September 30, and December 31.

1.13“Calendar Year” means each respective period of twelve (12) consecutive
months ending on December 31.

1.14“cGCP” means the current good clinical practice standards as set out in (a)
ICH Harmonized Guidance on current Good Clinical Practice (CPMP/ICH/135/95), (b)
U.S. 21 C.F.R.

2

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Parts 50, 54, 56, 58, 210, 211 and 312, and (c) the equivalent law or regulation
in any other applicable jurisdiction in the Territory, each as may be amended
from time to time.

1.15“cGLP” means current good laboratory practice standards promulgated or
endorsed by the FDA, as defined in U.S. 21 C.F.R. Part 58 (or such other
comparable regulatory standards in jurisdictions outside the U.S.), as may be
amended from time to time.

1.16“cGMP” means the current standards for systems to assure the proper design,
monitoring, and control of processes and facilities to be used for the
manufacture, processing, packing, or holding of a drug as specified by
applicable laws of the relevant countries at the time of manufacturing conducted
in accordance with this Agreement, defined under (a) U.S. 21 C.F.R. Parts 210
and 211 and (b) the equivalent law or regulation in any other applicable
jurisdiction in the Territory, each as may be amended from time to time.

1.17“Claim” has the meaning set forth in Section 12.3.

1.18“Clawback” means post sales clawback policies applied to manufacturers,
requiring them to pass a part of their revenues in respect of a product to a
national health service or other Governmental Authority.

1.19“Clinical Trial” or “Clinical Trials” means Phase 1 Clinical Trial, Phase 2
Clinical Trial, Phase 3 Clinical Trial, or Phase 4 Clinical Trial, as the
context dictates.

1.20“Collaboration Governance Board” or “CGB” has the meaning set forth in
Section 3.1.

1.21“Combination Product” means any pharmaceutical product containing the
Compound as an active pharmaceutical ingredient in combination with one or more
other therapeutically active ingredients, in any and all forms, presentations,
dosages, and formulations.

1.22“Commercialization” means the conduct of all activities undertaken before
and after Regulatory Approval relating to the promotion, sales, marketing,
medical and patient support and services, and distribution (including importing,
exporting, transporting, customs clearance, warehousing, invoicing, handling,
and delivering Products to customers) of Products in the Field, including sales
force efforts, detailing, advertising, market research, market access (including
price and reimbursement activities), medical education and information services,
publication, scientific and medical affairs, advisory and collaborative
activities with opinion leaders and professional societies including symposia,
marketing, sales force training, and sales (including receiving, accepting and
filling Product orders) and distribution.  “Commercialize” and “Commercializing”
have correlative meanings.

1.23“Commercialization Plan” has the meaning set forth in Section 6.2.

1.24“Committee” means the CGB, JPT, or any other subcommittee established by the
CGB, as applicable.

1.25“Committee for Medicinal Products for Human Use (CHMP)” means the EMA
committee responsible for human medicines.

3

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

1.26“Competing Acquirer” means a Third Party that, as of the closing date of the
applicable transaction, is engaged in [***] of products, other than Products,
for [***].

1.27“Competing Product” means any product or compound, other than the Compound
and Products and the Current Licensee Pipeline Products, (a) [***], or (b)
[***].

1.28“Compound” means the δ-selective extrasynaptic GABAA receptor agonist known
internally by Ovid as OV101, having the chemical structure set forth in Exhibit
A.

1.29“Compound Invention” has the meaning set forth in Section 10.1(b)(i).

1.30“Compounding” or “Compounding Activities” means [***].

1.31“Confidentiality Agreement” means that certain Confidential Disclosure
Agreement between Ovid and Licensee dated as of July 8, 2019.

1.32“Confidential Information” means all Know-How and other proprietary
scientific, marketing, financial, or commercial information or data that is
generated by or on behalf of a Party or its Affiliates or which one Party or any
of its Affiliates has supplied or otherwise made available to the other Party or
its Affiliates, whether made available orally, in writing, or in electronic
form, including information comprising or relating to concepts, discoveries,
inventions, data, designs, or formulae in relation to this Agreement; provided
that all Ovid Technology will be deemed Ovid’s Confidential Information, all
Licensee Technology will be deemed Licensee’s Confidential Information, and all
Joint Inventions and Joint Patents will be deemed both Parties’ Confidential
Information.

1.33“Control” or “Controlled” means, with respect to any Know-How, Patents, or
other intellectual property rights, the legal authority or right (whether by
ownership, license, or otherwise, but without taking into account any rights
granted by one Party to the other Party pursuant to this Agreement) of a Party
to grant access, a license, or a sublicense of or under such Know-How, Patents,
or other intellectual property rights to another Party, or to otherwise disclose
proprietary or trade secret information to such other Party, without breaching
the terms of any agreement with a Third Party, or misappropriating the
proprietary or trade secret information of a Third Party.

1.34“Cost of Goods” means, with respect to the Drug Product, the fully burdened
cost to manufacture and supply such Drug Product, which means: (a) in the case
of products and services acquired from Third Parties, [***]; and (b) in the case
of manufacturing services performed by a Party or its Affiliates, including
manufacturing services to support products and services acquired from Third
Parties as contemplated in subsection (a), [***].

1.35“Current Licensee Pipeline Products” means, in each case as of the Effective
Date, Licensee’s pipeline for products related to (a) [***], (b) [***], and (c)
[***], in each case as better defined in Exhibit I.

1.36“Data” means any and all scientific, technical, test, marketing, or sales
data pertaining to any Product that is generated by or on behalf of Ovid,
Licensee, and their respective

4

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Affiliates and (sub)licensees, including research data, clinical pharmacology
data, pre-clinical data, clinical data, clinical study reports, or submissions
made in association with an IND or MAA with respect to any Product.  

1.37“Data Protection Legislation” means all applicable legislation relating to
the protection and processing of personal data, data privacy and the privacy of
electronic communications in any relevant jurisdiction, including the General
Data Protection Regulation ((EU) 2016/679), and any national implementing laws,
regulations and secondary legislation, as amended or updated from time to time.

1.38“Development” means all non-clinical and clinical drug development
activities, including toxicology, pharmacological, and other non-clinical
efforts, statistical analysis, the performance of Clinical Trials, including the
Manufacturing of the Products for use in the Clinical Trials, Manufacturing
Development or other activities reasonably necessary in order to obtain or
maintain Regulatory Approval of Products in the Field in the Territory, as
detailed in a Development Plan for the Products. “Development” shall exclude all
Commercialization activities. When used as a verb, “Develop” means to engage in
Development activities.

1.39“Development Budget” means the initial reasonably detailed budget estimated
by the Parties for all Development activities set forth in the Development Plan.

1.40“Development Costs” means the costs incurred by a Party or for its account
or by the Parties jointly, during the Term and pursuant to this Agreement, that
are specifically directed (or reasonably allocable) to the Development of a
Product.  The Development Costs shall include amounts that a Party pays to Third
Parties involved in the Development of a Product (at cost), and all internal
costs (calculated on an FTE basis at the then-current FTE Rate) and
out-of-pocket costs incurred by or on account of a Party in performing
Development in accordance with the Development Plan.  For clarity, [***].

1.41“Development Plan” means the initial plan of Development activities for the
Product set forth in Exhibit C.

1.42“Drug Product” means the Compound, filled and finished into unit doses, but
not packaged or labelled.

1.43“Elara Trial” means the open-label extension study for patients with
Angelman Syndrome who have previously been enrolled in a Clinical Trial of the
Product (including the Neptune Trial) as of the Effective Date, as further
described in Exhibit J.  [***].

1.44“EMA” means the European Medicines Agency, and any successor agency or
authority having substantially the same function.

1.45“Executive Officers” means the [***] of Ovid and the [***] of Licensee.

1.46“Export Control Laws” means all applicable U.S. laws and regulations
relating to (a) sanctions and embargoes imposed by the Office of Foreign Assets
Control of the U.S. Department of Treasury or (b) the export or re-export of
commodities, technologies, or services,

5

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

including the Export Administration Act of 1979, 24 U.S.C. §§ 2401-2420, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-1706, the Trading
with the Enemy Act, 50 U.S.C. §§ 1 et. seq., the Arms Export Control Act, 22
U.S.C. §§ 2778 and 2779, and the International Boycott Provisions of Section 999
of the U.S. Internal Revenue Code of 1986, in each case, as amended.

1.47“Extended Commercialization Term” means the period commencing on the
expiration of the Royalty Term and continuing for so long as Ovid continues to
supply to Licensee or Licensee Affiliate the Product under the terms of the
Lundbeck License Agreement.

1.48“FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. Section
78dd-1, et. seq.), as amended.

1.49“FDA” means the U.S. Food and Drug Administration, and any successor agency
or authority having substantially the same function.

1.50“Field” means the treatment of (a) the Initial Indication, (b) the Second
Indication (subject to Section 4.2(e)) and (c) any Additional Indication(s) for
which the Parties agree to incorporate Additional Development Activities into
the Development Plan and Development Budget in accordance with Section 4.3.

1.51“Final Label” refers to the information regarding an approved Indication and
population target that is included with a prescription drug as approved by an
applicable Regulatory Authority.

1.52“Final Label 1a” means the Final Label for a population from two (2) years
of age up to twelve (12) years of age.

1.53“Final Label 1b” means the Final Label for a population from four (4) years
of age up to twelve (12) years of age.

1.54“Final Label 2” means the Final Label for the population from twelve (12)
years of age up to, at least seventeen (17) years of age or more.

1.55“First Commercial Sale” means, on a Product-by-Product and
country-by-country basis, the first sale of such Product in such country by
Licensee or its Affiliates or Sublicensees to a Third Party after Regulatory
Approval for such Product has been obtained in such country.  

1.56“FTE” means the equivalent of a full-time individual’s work for a twelve
(12) month period, consisting of a total of [***] hours per year of dedicated
effort.  Any person who devotes more or less than [***] hours per year on the
applicable activities shall be treated as an FTE on a pro-rata basis, based upon
the actual number of hours worked by such person on such activities, divided by
[***].  For clarity, the hours spent by temporary workers and contractors on
applicable activities may be treated as FTE on a pro-rata basis.

1.57“FTE Rate” means an initial rate of (a) with respect to Ovid’s personnel,
[***] per FTE per year and (b) with respect to Licensee’s personnel, [***] per
FTE per year, which rates shall apply through [***].  Thereafter, the FTE Rate
shall be changed annually on a Calendar Year

6

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

basis to reflect any year-to-year percentage increase or decrease (as the case
may be) (i) with respect to Ovid, in the Consumer Price Index for All Urban
Consumers for the U.S., as published by the U.S. Department of Labor, Bureau of
Labor Statistics, and (ii) with respect to Licensee, in the Italy Consumer Price
Index as published by the Italian National Statistical Institute (both changes
based on the change from the most recent applicable index available as of the
Effective Date to the most recent applicable index available as of the date of
the calculation of such revised FTE Rate).

1.58“Generic Product” means, (a) any pharmaceutical product which has received
Regulatory Approval [***] of the Product; and/or (b) any other pharmaceutical
product, approved under an Abbreviated New Drug Application, or ANDA, in the
United States, under Section 505(b)(2) of the Food Drug and Cosmetic Act, or
similar regulatory pathways outside of the U.S., in any case, with the Product
as the reference product.

1.59“Generic Product Competition” with respect to a Product, on a
country-by-country basis, Generic Product Competition shall exist if [***] there
are one or more Generic Products sold [***] in such country and the sales of
such Generic Product(s) account for [***] or more of the sales revenue of the
Product and its Generic Product(s) in the given country during such [***] as
determined by reference to applicable sales data obtained from IMS Health,
Verispan, or from such other reputable source for such sales data as may be used
and relied upon by the Parties from time to time, provided however if sale of
such Generic Product(s) [***], Generic Product Competition shall no longer
exist.

1.60 “Governmental Authority” means any national, international, federal, state,
provincial, or local government, or political subdivision thereof, or any
multinational organization, or any authority, agency, or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power, or any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.61“ICH” means the International Conference on Harmonization (of Technical
Requirements for Registration of Pharmaceuticals for Human Use).

1.62“IND” means an application filed with a Regulatory Authority for
authorization to commence Clinical Trials, including (a) an Investigational New
Drug Application or any successor application or procedure filed with the FDA,
(b) a Clinical Trial Application or any successor application or procedure filed
with the EMA, (c) any equivalent of the applications in (a) and (b) in countries
or regulatory jurisdictions outside the U.S. and EU, and (d) all supplements,
amendments, variations, extensions, and renewals thereof that may be filed with
respect to the foregoing.

1.63“Indemnitee” has the meaning set forth in Section 12.3.

1.64“Indemnitor” has the meaning set forth in Section 12.3.

1.65“Independent Development Activities” has the meaning set forth in Section
4.3(d).

7

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

1.66“Independent Development Costs” has the meaning set forth in Section 8.2(b).

1.67“Indication” means a separate and distinct disease, disorder, illness, or
health condition and all of its associated signs, symptoms, stages, or
progression (including precursor conditions), in each case for which a separate
MAA may be filed.  Subpopulations or patients with a primary disease or
condition, however stratified (including stratification by stages or
progression, particular combinations of symptoms associated with the primary
disease or condition, prior treatment courses, response to prior treatment,
family history, clinical history, phenotype, or other stratification) shall not
be deemed to be separate “Indications” for the purposes of this Agreement.

1.68“Initial Indication” means Angelman syndrome (AS).

1.69“International Transparency Reporting Requirements for Europe” means EFPIA
consolidated Code for Pharmaceutical Companies to report transfers of value
related to HCPs: donations and grants, contribution to costs related to events,
fees for service and consultancy, research and development.

1.70“Inventions” means all inventions, whether or not patentable, discovered,
made, conceived, or reduced to practice in the course of activities contemplated
by this Agreement.

1.71“JPT” has the meaning set forth in Section 3.2.

1.72“Joint Development Activities” has the meaning set forth in Section 4.2(d).

1.73“Joint Inventions” has the meaning set forth in Section 10.1(b)(ii).

1.74“Joint Patents” has the meaning set forth in Section 10.1(b)(ii).

1.75“Know-How” means all technical and scientific information, know-how, and
data, including inventions, discoveries, trade secrets, specifications,
instructions, processes, formulae, compositions of matter, cells, cell lines,
assays, animal models, and other physical, biological, or chemical materials,
expertise, and other technology applicable to development, registration, use, or
marketing or to methods of assaying or testing them, and including all
biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical, and analytical safety, nonclinical, and clinical data,
regulatory documents, data and filings, instructions, processes, formulae,
expertise, and information relevant to the research, development, use,
importation, offering for sale, or sale of, or which may be useful in studying,
testing, developing, Products.  Know-How excludes Patents.  

1.76“Licensee Data” has the meaning set forth in Section 10.1(a).

1.77“Licensee Indemnitee” has the meaning set forth in Section 12.1.

1.78“Licensee Know-How” means all Know-How that Licensee or its Affiliate(s)
Controls as of the Effective Date or during the Term, including any Joint
Inventions, that is necessary or reasonably useful for the research,
Development, manufacture, use, importation, offer for sale, or sale of the
Compound or any Product in the Field.  For clarity, subject to Section 8.2(b)

8

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

in the case of any Licensee Data generated as a result of Licensee’s Independent
Development Activities, the Licensee Know‑How includes the Licensee Data.

1.79“Licensee Patents” means all Patents that Licensee or its Affiliate(s)
Controls as of the Effective Date or during the Term (including any Joint
Patents) that would be infringed, absent a license or other right to practice
granted under such Patents, by the research, Development, manufacture, use,
importation, offer for sale, or sale of any Compound or Product (considering
patent applications to be issued with the then-pending claims and considering
Joint Patents as if owned solely by Licensee or its Affiliate).

1.80“Licensee Technology” means the Licensee Know-How and the Licensee Patents,
including Licensee’s interest in the Joint Inventions and Joint Patents.

1.81“Licensee Territory” or “Licensed Territory” means Austria, Belgium,
Bulgaria, Croatia, Cyprus, Czechia, Denmark, Estonia, Finland, France, Germany,
Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania,
Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Russia,
Slovakia, Slovenia, Spain, Sweden, Switzerland, Turkey, and the United Kingdom.

1.82“Licensee Territory Development Activities” has the meaning set forth in
Section 4.2(b).

1.83“Losses” has the meaning set forth in Section 12.1.

1.84“Lundbeck License Agreement” means the License Agreement by and between Ovid
and H. Lundbeck A/S (“Lundbeck”) dated 25 March, 2015, and amended on July 7,
2020 to clarify certain sights of sublicensees upon termination of such
agreement (such amendment, the “Lundbeck Sublicense Amendment”).

1.85“MAA” means a marketing authorization application or equivalent application,
and all amendments and supplements thereto, filed with the applicable Regulatory
Authority in any country or jurisdiction.  For clarity, MAA does not include any
application for Pricing and Reimbursement Approval.

1.86“MAA Approval” means approval of an MAA by the applicable Regulatory
Authority for marketing and sale of a Product in the applicable country or
jurisdiction, but excluding any Pricing and Reimbursement Approval.

1.87“Major European Market” means [***].

1.88Manufacturing Development” means any of the following with respect to the
Compound or a Product: manufacturing process development, process improvements
and any analytical development or validation associated with such development or
improvements.

1.89“Market Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by a Regulatory Authority with respect to a Product
other than patents, including Directive 2001/83/EC and 2004/27/EC (as amended)
in the EU and rights equivalent to those

9

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

conferred in the U.S. under the Hatch-Waxman Act or the FDA Modernization Act of
1997 (including pediatric exclusivity).

1.90“Medical Affairs” or “Medical Affairs Activities” means activities designed
to ensure or improve appropriate medical use of, conduct medical education of,
or further research regarding, the Product, including by way of example:  (a)
activities of medical scientific liaisons/medical advisors who, among their
other functions, may: (i) conduct service based medical activities including
providing input and assistance with consultancy meetings, proposing
investigators for clinical trials sponsored or co-sponsored by a Party or
Affiliate, and providing input in the design of such trials and other research
related activities; and/or (ii) deliver non-promotional communications and
conduct non-promotional activities; (b) grants to support continuing medical
education, symposia, or Third Party research related to the Product; (c)
development, publication, and dissemination of original and literature review
data relating to the Products; (d) medical information services provided in
response to inquiries communicated via sales representatives or received by
letter, phone call, or email; (e) conducting advisory board meetings,
international advisory board activities, or other consultant programs, including
the engagement of key opinion leaders and health care professional in individual
or group advisory and consulting arrangements; and (f) the evaluation of
applications submitted for support of investigator-initiated trials.  

1.91“Neptune Trial” means the Phase 3 Clinical Trial of the Product for Angelman
Syndrome ongoing as of the Effective Date and for which Ovid is the sponsor, as
further described in Exhibit J.

1.92“Net Sales” means, with respect to any Product, the aggregate gross amount
invoiced by Licensee, its Affiliates, or Sublicensees for the sale of the
Product to a Third Party, less the following deductions to the extent allowed
and actually taken on such sales:

(a)transportation charges relating to the Product to the extent actually
invoiced to Licensee’s, its Affiliate’s, or Sublicensee’s customers, including
handling charges and insurance premiums relating thereto;

(b)sales taxes, excise taxes, use taxes, VAT, and duties paid by Licensee, its
Affiliate, or Sublicensee in relation to the Product and any other equivalent
governmental charges imposed on the importation, use, or sale of the Product;

(c)government-mandated rebates (including any Paybacks or Clawbacks charged with
respect to the Product) and other rebates or fees;

(d)customary trade, quantity, and case discounts allowed on the Product;

(e)allowances or credits to customers on account of retrospective price
reductions affecting the Product; and

(f)customary rebates (including confidential discount agreements Success Fee and
Performance based Payments).

10

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

The transfer of Product between Licensee and its Affiliates and Sublicensees
shall not be considered a sale unless the Affiliate or Sublicensee is a bona
fide purchaser at fair market value for resale.  If the Affiliate or Sublicensee
is not an end user, Net Sales shall be determined based on the invoiced sale
price by the Affiliate or Sublicensee to the first Third Party trade purchaser,
less the deductions allowed under this Section 1.92.  Disposal of Product for or
use of Product in Clinical Studies or as free samples in quantities common in
the industry for this sort of Product shall not give rise to any deemed sale
under this definition.

Net Sales shall be calculated and accounted for in accordance with accounting
standards during the Term (i.e., IFRS), consistently applied.

If Product is sold for other than cash payment, Net Sales of the Product shall
be deemed to be the cash value of such other payment.

If the Product is sold as part of a Combination Product, Net Sales of such
Product shall be deemed to be an amount equal to the following:

(X divided by Y) multiplied by Z,

where “X” is the average sales price during the applicable reporting period
achieved for the relevant Product in the country in which such sale occurred
when the Product contains only the Compound and no other active pharmaceutical
ingredient;

“Y” is the sum of the average sales price as a single entity during the
applicable reporting period achieved in that country (as applicable) of each
product included in the Combination Product when such product is sold as a
separate product and not as part of a Combination Product; and

“Z” is the single price at which the relevant Combination Product was actually
sold.

In the event that no separate sale of either (a) the Product comprising the
Compound as the sole active pharmaceutical ingredient, or (b) a product
containing the other active pharmaceutical ingredient(s) included in the
Combination Product, are made during the accounting period in which the sale was
made or if the price for a particular therapeutically active ingredient cannot
otherwise be determined for an accounting period, Net Sales allocable to the
Product shall be determined by mutual agreement of the Parties prior to the end
of the accounting period in question based on an equitable method of determining
the same that takes into account, in the Territory, variations in potency, the
relative contribution of each therapeutically active ingredient in the
Combination Product, and relative value to the end user of each therapeutically
active ingredient; provided, that if the Parties cannot reach mutual agreement
prior to the end of the applicable accounting period, such matter shall be
resolved in accordance with Article 15.

1.93“Orphan Drug Designation” means a status assigned to a medicine intended for
use against a rare condition. The medicine must fulfil certain criteria for
designation as an orphan medicine so that it can benefit from incentives such as
protection from competition once on the market.

11

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

1.94“Orphan Drug Designation of the Product” means the EMA orphan drug
designation obtained for the Product.

1.95“Orphan Medicine” means a medicine that continues to meet the criteria for
maintaining its orphan status in parallel with the assessment of an application
for marketing authorisation by the European Medicines Agency (EMA).

1.96“Ovid Commercially Reasonable Efforts” means, with respect to Ovid and its
obligations under this Agreement, commercially reasonable efforts and resources
as commonly used by a similar size pharmaceutical company to Develop and
Commercialize a product controlled by Ovid or to which it has exclusive rights,
which product is at similar stage in its development or product life and is of
similar market potential taking into account efficacy, safety, approved and/or
anticipated labelling, the competitiveness of alternative products sold by Third
Parties in the marketplace, the patent and other proprietary position of the
product, likelihood of regulatory approval given the regulatory structure
involved, the profitability of the product, [***], and other relevant factors,
including technical, legal, scientific and/or medical factors. Commercially
Reasonable Efforts shall be determined on a country-by-country basis and
indication-by-indication basis for a particular Product, and it is anticipated
that the level of effort will change over the time, reflecting changes in the
status of the Product and the country(s) involved.

1.97“Ovid Data” has the meaning set forth in Section 10.1(a).

1.98“Ovid Indemnitee” has the meaning set forth in Section 12.2.

1.99“Ovid Know-How” means all Know-How that Ovid Controls as of the Effective
Date or, subject to Section 2.7(b), during the Term, including any Joint
Inventions, that is necessary or reasonably useful for the Development, use,
importation, offer for sale, or sale of any Compound or Product in the Field in
the Licensee Territory.  For clarity, any Ovid Data generated during Ovid’s
Independent Development Activities will be included within the Ovid Know‑How
following reimbursement by Licensee of its share of Development Costs in
accordance with Section 8.2(b).

1.100“Ovid Ongoing Trials” means the Rocket Trial, Elara Trial, and Neptune
Trial.

1.101“Ovid Patents” means all Patents in the Licensee Territory that Ovid
Controls as of the Effective Date or, subject to Section 2.7(b), during the Term
(including any Joint Patents) that would be infringed, absent a license or other
right to practice granted under such Patents, by the Development, use,
importation, offer for sale, or sale of any Compound or Product in the Field in
the Licensee Territory (considering patent applications to be issued with the
then-pending claims and considering Joint Patents as if owned solely by
Ovid).  The Ovid Patents existing as of the Effective Date are set forth in
Exhibit B.

1.102“Ovid Technology” means the Ovid Know‑How and the Ovid Patents, including
Ovid’s interest in the Joint Inventions and Joint Patents.

1.103“Ovid Territory” means the world outside the Licensee Territory.

12

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

1.104“Paediatric Investigational Plan (PIP)” is the development plan aimed at
ensuring that the necessary data are obtained through studies in children, to
support the authorisation of a medicine for use in children. Any Applicants must
obtain EMA approval of the PIP before MAA.

1.105“Patents” means (a) all patents, certificates of invention, applications
for certificates of invention, priority patent filings, provisional patent
applications and patent applications, and (b) any renewals, divisions, or
continuations (in whole or in part) of any of such patents, certificates of
invention and patent applications, and any all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
supplementary protection certificates, divisions, renewals, substitutions,
confirmations, registrations, revalidations, revisions, and additions of or to
any of the foregoing.

1.106“Payback” means payback policies which require manufacturers to pay back a
share of their revenue in respect of a product, if a prespecified budget ceiling
for public pharmaceutical expenditures is exceeded.

1.107“Pharmacovigilance Agreement” has the meaning set forth in Section 5.4.

1.108“Phase 1 Clinical Trial” means a human clinical trial of a pharmaceutical
product that satisfies the requirements for a Phase 1 study as defined in 21 CFR
§ 312.21(a) (or any amended or successor regulations), regardless of where such
clinical trial is conducted.

1.109“Phase 2 Clinical Trial” means a human clinical trial of a pharmaceutical
product that satisfies the requirements for a Phase 2 study as defined in 21 CFR
§ 312.21(b) (or any amended or successor regulations), regardless of where such
clinical trial is conducted.

1.110“Phase 3 Clinical Trial” means a human clinical trial of a pharmaceutical
product for an indication on a sufficient number of subject that is designed to
establish that the pharmaceutical product is safe and efficacious for its
intended use, and to determine warnings, precautions and adverse reactions that
are associated with the pharmaceutical product in the dosage range to be
described, and to support Regulatory Authority to market such Product in
patients having the indication being studied and that satisfies the requirements
for a Phase 3 study as defined in 21 CFR § 312.21(c) (or any amended or
successor regulations), regardless of where such clinical trial is conducted.

1.111“Phase 4 Clinical Trial” means a product support clinical trial of a
Product that is commenced after receipt of MAA Approval in the country where
such trial is conducted. Phase 4 Clinical Trial may include epidemiological
studies, modeling and pharmacoeconomic studies, and post-marketing surveillance
trials.

1.112“PIP Compliance Check” means that PIP has been checked by EMA for
compliance with all the measures mentioned in the PIP decision, including the
timelines for the conduct of the studies or collection of the data.

1.113“Pricing and Reimbursement Approval” means, with respect to a Product, the
approval, agreement, determination, or decision of any applicable Governmental
Authority

13

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

establishing the price or reimbursement level for such Product, as required in a
given country or jurisdiction prior to sale of such Product in such country or
jurisdiction.

1.114“Product” means any pharmaceutical product containing the Compound as an
active ingredient, alone or in combination with one or more other active
pharmaceutical ingredients, in any form, presentation, dosage, or formulation,
and for any mode of administration.

1.115“Product Infringement” has the meaning set forth in Section 10.3(a).

1.116“Promotional Materials” has the meaning set forth in Section 6.4(c).

1.117“Proposal” has the meaning set forth in Section 4.3.

1.118“Proposing Party” has the meaning set forth in Section 4.3.

1.119“Public Official or Entity” means (a) any officer, employee (including
physicians, hospital administrators, or other healthcare professionals), agent,
representative, department, agency, de facto official, representative, corporate
entity, instrumentality, or subdivision of any government, military, or
international organization, including any ministry or department of health or
any state-owned or affiliated company or hospital, or (b) any candidate for
political office, any political party, or any official of a political party.

1.120“Rare Disease” means a disease that affects one person per two thousand
(2,000).

1.121“Recall” has the meaning set forth in Section 5.7.

1.122“Regulatory Approval” means, with respect to a country or jurisdiction, any
and all approvals (including MAA Approval and, if required by Applicable Law,
Pricing and Reimbursement Approval), licenses, registrations, permits,
notifications and authorizations (or waivers) of any Regulatory Authority that
are necessary for the manufacture, use, storage, import, transport, promotion,
marketing, distribution, offer for sale, sale, or other commercialization of a
Product in such country or jurisdiction.

1.123“Regulatory Authority” means any Governmental Authority that has
responsibility in its applicable jurisdiction over the testing, development,
manufacture, use, storage, import, transport, promotion, marketing,
distribution, offer for sale, sale, or other commercialization of pharmaceutical
products in a given jurisdiction.  For countries where Pricing and Reimbursement
Approval is required, Regulatory Authority shall also include any Governmental
Authority whose grant of Pricing and Reimbursement Approval of the Product is
required.  

1.124“Regulatory Filing” means all applications, filings, submissions,
approvals, licenses, registrations, permits, notifications, and authorizations
(or waivers) with respect to the testing, Development, manufacture, or
Commercialization of any Product made to or received from any Regulatory
Authority in a given country, including INDs and MAAs.

1.125“Regulatory Meeting” has the meaning set forth in Section 5.1(c)(ii).

14

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

1.126“Regulatory Milestone Event” has the meaning set forth in Section 8.3(a).

1.127“Rocket Trial” means the Phase 2 Clinical Trial of the Product for Fragile
X Syndrome ongoing as of the Effective Date and for which Ovid is the sponsor,
as further described in Exhibit J.

1.128“Safety Data” means Data related solely to any adverse drug experiences and
serious adverse drug experience as such information is reportable to Regulatory
Authorities.  Safety Data also includes “adverse events”, “adverse drug
reactions”, and “unexpected adverse drug reactions” as defined in the ICH
Harmonised Tripartite Guideline for Clinical Safety Data Management: Definitions
and Standards for Expedited Reporting.

1.129“SEC” means the U.S. Securities and Exchange Commission, or any successor
entity or its foreign equivalent, as applicable.

1.130“Safety Reason” has the meaning set forth in Section 4.15.

1.131“Sales Milestone Event” has the meaning set forth in Section 8.4(a).

1.132“Scientific Advice” means any report of the advice provided by EMA to
medicine developers on the most appropriate way to generate robust evidence on a
medicine’s benefits and risks.

1.133“Second Indication” means Fragile X syndrome (FXS).

1.134“Second Indication Opt-In” means the election by Licensee, following the
Licensee’s exercise of the Second Indication Opt-Out, to resume the Licensee’s
rights granted to Licensee according to Section 2.1 with respect to the Second
Indication.

1.135“Second Indication Opt-Out” means the election by Licensee, in accordance
with the terms hereof, not to participate in Development and/or
Commercialization activities for the Product for the Second Indication.

1.136“Segregate” means, with respect to a Competing Product, to [***] segregate
the Development, Manufacturing and Commercialization of such Competing Product
in the Field from Development, Manufacture and Commercialization activities with
respect to Compounds and Products under this Agreement, including [***];
provided that, [***].

1.137“Sponsor” means the Party that takes the ultimate responsibility for the
initiation, performance, and management of, including financing or arranging the
financing for, the applicable Clinical Trial.

1.138“Sublicensee” means a Third Party to whom Licensee grants a sublicense to
Develop, use, import, promote, offer for sale, or sell any Product in the Field
in the Licensee Territory.  In no event shall Ovid or any of its Affiliates be
deemed a Sublicensee.

1.139“Success Fee” or “Performance Based Payments” means the returned part of
the Product-generated revenues for those cases where outcomes are not meeting
pre-defined clinical

15

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

goals set by National Health Authority (e.g.QoL Gain, Survival, Progression,
Course of Disease Modification).

1.140“Sunshine Reporting Laws” has the meaning set forth in Section 5.8.

1.141“Supply Agreement” means the supply agreement between Ovid and Licensee
attached hereto as Exhibit K.

1.142“Take the Lead” means, with the respect to a particular Party and a
particular activity, that such Party is primarily responsible for, and has the
authority to make, all day-to-day operational decisions, in accordance with the
Development Plan and Commercialization Plan and the terms of this Agreement;
provided that [***]; and provided further that [***].  For clarity, [***].

1.143“Technology Transfer Completion Date” means the earlier of (a) the date on
which the activities [***], as set forth in the Technology Transfer Plan, has
been completed, but for clarity, excluding [***] and (b) the [***].

1.144“Technology Transfer Agreement” has the meaning set forth in Section
11.4(e).

1.145“Technology Transfer Plan” has the meaning set forth in Section 11.4(e).

1.146“Term” has the meaning set forth in Section 14.1.

1.147“Third Party” means any entity other than Ovid or Licensee or an Affiliate
of Ovid or Licensee.

1.148“Threshold Price Sale” means, on a Product-by-Product and
country-by-country basis, the first sale of such Product in such country (after
Regulatory Approval for such Product has been obtained in such country) for
which Licensee or its Affiliate or Sublicensee, as applicable, invoices a Third
Party (a) [***], or (b) [***].

1.149“Total Supply Price” means, for any Product, [***].

1.150“U.S.” means the United States of America, including its territories and
possessions (including Puerto Rico).

1.151“Valid Claim” means (a) a claim of an issued and unexpired patent that has
not been revoked or held unenforceable, unpatentable, or invalid by a decision
of a court or other governmental agency of competent jurisdiction that is not
appealable or has not been appealed within the time allowed for appeal, and that
has not been abandoned, disclaimed, denied, or admitted to be invalid or
unenforceable through reissue, re-examination, or disclaimer or otherwise, or
(b) a claim of a pending patent application that has not been cancelled,
withdrawn, or abandoned or finally rejected by an administrative agency action
from which no appeal can be taken.

16

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

2.

Grant of Licenses

2.1Licenses Granted to Licensee.  Subject to the terms and conditions of this
Agreement, Ovid hereby grants to Licensee, during the Term:

(a)an exclusive (even as to Ovid, except as expressly set forth herein),
royalty-bearing license, with the right to grant sublicenses (through multiple
tiers) solely as provided in Section 2.2, under the Ovid Technology to use and
have used, sell, offer for sale, import, and otherwise Commercialize and have
Commercialized (but not to make or have made, unless otherwise provided herein)
the Products in the Field in the Licensee Territory;

(b)a non-exclusive license, with the right to grant sublicenses (through
multiple tiers) solely as provided in Section 2.2, under the Ovid Technology to
Develop (but not to make or have made unless otherwise provided herein) the
Products on a worldwide basis in accordance with the Development Plan, and to
use the Products for that purpose; and

(c)a non-exclusive, royalty-bearing license, with the right to grant sublicenses
(through multiple tiers) solely as provided in Section 2.2, under the Ovid
Technology to make or have made the Products solely for use in the Field in the
Licensee Territory in accordance with the licenses granted in Sections 2.1(a)
and 2.1(b), provided that, for clarity, Licensee’s rights under any Patents and
Know-How Controlled by Lundbeck that are included within the Ovid Technology
shall be subject to the completion of the Technology Transfer and the terms of
the Lundbeck License Agreement; and

(d)solely as and to the extent provided in Section 14.5, an exclusive (even as
to Ovid, except as expressly set forth herein), royalty-bearing license, with
the right to grant sublicenses (through multiple tiers) solely as provided in
Section 2.2, under the Ovid Technology to Develop, have developed, use and have
used, sell, offer for sale, import, and otherwise Commercialize and have
Commercialized the Products in the Field in the Licensee Territory.

2.2Sublicenses.  Licensee shall have the right to grant sublicenses under the
licenses granted in Section 2.1:

(a)to an Affiliate of Licensee without Ovid’s express prior written consent but
with written notice to Ovid, provided that such sublicense will terminate if
such sublicensee no longer qualifies as an Affiliate of Licensee.

(b)to a Third Party other than as set forth in Section 2.2(a) with Ovid’s
express prior written consent (not to be unreasonably withheld, conditioned or
delayed).

All sublicenses granted under the licenses granted in Section 2.1 shall be in
writing and shall be subject to, and consistent with, the terms and conditions
of this Agreement and shall provide that any such Sublicensee (including any
distributor) shall not further sublicense except with the written consent of
Licensee and Ovid.  Licensee shall ensure that each agreement with a Sublicensee
grants Ovid all rights with respect to Data, Inventions, and Regulatory Filings
made or generated by such Sublicensee as if such Data, Inventions, and
Regulatory Filings were made or generated by Licensee. Licensee shall be
responsible for the compliance of its Affiliates,

17

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Sublicensees (including any distributors), and subcontractors with the terms and
conditions of this Agreement.  Licensee shall provide written notice to Ovid of
each sublicense granted to a Third Party hereunder, specifying the name of the
Sublicensee, the territory, and the duration of the sublicense.

2.3Reserved Rights.  Ovid hereby expressly reserves:

(a)the right under the Ovid Technology to exercise its rights and perform its
obligations under this Agreement, whether directly or through one or more
licensees or subcontractors; and

(b)all rights to practice, and to grant licenses under, the Ovid Technology
outside of the scope of the licenses granted in Section 2.1.

2.4Licenses Granted to Ovid.  Subject to the terms and conditions of this
Agreement, including Section 2.8, Licensee hereby grants to Ovid:

(a)a non-exclusive, royalty-free, fully paid-up license, with the right to
sublicense (through multiple tiers), under the Licensee Technology to use, sell,
offer for sale, import, and otherwise Commercialize the Products in the Ovid
Territory; and

(b)a non-exclusive, worldwide, royalty-free, fully paid-up license, with the
right to sublicense (through multiple tiers), under the Licensee Technology to
(i) Develop the Compound and Products on a worldwide basis under the Development
Plan, and (ii) to make and have made the Compound and Products anywhere in the
world.

2.5No Implied Licenses; Negative Covenant.  Except as set forth in this
Agreement, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, under or to any Patents,
Know-How, or other intellectual property owned or controlled by the other
Party.  Neither Party shall, nor shall it permit any of its Affiliates or
(sub)licensees to, practice any Patents or Know-How licensed to it by the other
Party outside the scope of the licenses granted to it under this Agreement.

2.6Disclosure of Know-How.  For as long as the Parties are conducting
Development activities under the Development Plan, upon Licensee’s written
request no more frequently than [***], Ovid shall disclose and make available to
Licensee, in electronic form where possible, all Ovid Know-How that comes into
existence after the Effective Date and that was not previously provided to
Licensee, promptly after the earlier of the development, making, conception, or
reduction to practice of such Ovid Know-How.  For as long as the Parties are
conducting Development activities under the Development Plan, upon Ovid’s
written request no more frequently than [***], Licensee shall, and shall cause
its Affiliates to, disclose and make available to Ovid, in electronic form where
possible, any Licensee Know-How not previously provided to Ovid, promptly after
the earlier of the development, making, conception, or reduction to practice of
such Licensee Know-How.  The CGB shall establish a mechanism for the reciprocal
disclosure of such Know-How.

18

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

2.7Third Party Licenses.  

(a)Notice. Licensee shall promptly notify Ovid if it becomes aware of any Third
Party Know-How or Patent that is necessary or reasonably useful to Develop,
make, have made, use, sell, offer for sale, or import the Compound or Product in
the Field in the Licensee Territory, and [***].

(b)Sublicense under Third Party License.  If Ovid enters into any agreement with
a Third Party after the Effective Date that includes a license from such Third
Party to Ovid under any Know-How or Patents that are necessary to Develop, use,
sell, offer for sale, or import the Products in the Field in the Licensee
Territory, and Ovid has the right to grant a sublicense under such Know-How or
Patents to Licensee, then Ovid shall notify Licensee and identify the relevant
Know-How or Patents and provide Licensee with the substantive terms of the
applicable Third Party license agreement to Licensee, in each case to the extent
applicable to the rights that would be sublicensed to Licensee.  Such Know-How
and Patents, to the extent falling within the definition of Ovid Technology,
will be sublicensed to Licensee only if Licensee provides Ovid with written
notice in which (i) Licensee consents to adding such Patents and Know-How to the
definition of Ovid Technology and (ii) Licensee acknowledges in writing that its
sublicense under such license agreement is subject to the terms and conditions
of such license agreement.

(c)Licensee Restriction.  Except with the prior written consent of Ovid,
Licensee shall not obtain a license to any Third Party Patent or Know-How that
is necessary to Develop, make, have made, use, sell, offer for sale, or import
the Products in the Ovid Territory.

2.8Exclusivity.

(a)Exclusivity.  Subject to Section 2.8(c), for the period starting from the
Effective Date and for [***] in the Licensee Territory, neither Party shall,
directly or indirectly (including through an Affiliate or a Third Party),
develop or commercialize any Competing Product that is directed to the treatment
of the Initial Indication or Second Indication in the Licensee Territory.

(b)Competing Program Exclusivity.  If a Third Party becomes an assignee of this
Agreement from a Party, or becomes an Affiliate of a Party after the Effective
Date through merger, acquisition, consolidation, or other similar transaction,
and such Third Party, as of the closing date of such transaction, is engaged in
the development or commercialization of a Competing Product in the Licensee
Territory (a “Competing Program”), then such Competing Program shall not be a
breach of Section 2.8(a), so long as (i) such Third Party, or such Party or its
Affiliates, [***], and (ii) [***] such Competing Product.  [***] of such
Competing Program.  

(c)Territory Exclusivity.  During the Term, Licensee shall not, directly or
indirectly (including through an Affiliate or a Third Party), Commercialize the
Product in the Ovid Territory. Ovid shall not, directly or indirectly (including
through an Affiliate or a Third Party), Commercialize the Product in the
Licensee Territory, except as provided in Section 2.3(a).

(d)Effect of Triggering Acquisition. In the event of an acquisition of Ovid by a
Competing Acquirer that closes prior to [***] (a “Triggering Acquisition”), then
Ovid shall

19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

provide notice to Licensee of such Triggering Acquisition within [***] after the
date upon which the Triggering Acquisition closes or otherwise becomes
effective. On or before the date that is [***] after the date on which Licensee
receives notice of a Triggering Acquisition, Licensee shall have the right to
elect to Take the Lead on any or all then current Joint Development Activities
and future Licensee activities in the Licensee Territory, [***] remaining in
full force and effect. For sake of clarity, [***].

2.9Licensee’s access to Ovid Data, Know-How and Patents

(a)Ovid hereby agrees to provide to Licensee, within [***] following the
Effective Date, a list of (a) [***] the Ovid Know-How [***] and (b) [[***] the
Compound and/or Product necessary for Licensee’s Development, use, manufacture,
and Commercialization of the Product in the Field in the Licensee Territory,
[***].

(b)Promptly following the Effective Date, Ovid shall transfer to Licensee
information in its possession and control that relate to [***].

(c)From time to time during the Term, and at no additional cost to Licensee
(subject to Section 4.5), Ovid shall provide to Licensee [***] the Ovid Know-How
solely relating to the Compound and/or the Product, reasonably requested by
Licensee and necessary for Licensee’s Development, use, manufacture, and
Commercialization of the Product.

(d)Ovid hereby agrees that, [***] following the Effective Date, Ovid will
provide to Licensee the Ovid Know-How [***] for Licensee to Develop,
manufacture, use, and Commercialize the Compound and the Product in the Field in
the Licensee Territory in accordance with the terms of this Agreement. Licensee
shall reimburse Ovid all out of pocket costs and reasonable, internal cost
related to such technology transfer.

2.10Licensee’s Access to Ovid Personnel.  The Parties acknowledge the
significant contribution and experience of Ovid and Ovid employees to the
Development, manufacture, use, and Commercialization of the Compound and Product
prior the Effective Date and that these contributions and experience may be
valuable to Licensee. Accordingly, Licensee is entitled to meet with employees
of Ovid who hold significant experience or expertise in the Development
activities, and manufacture, use, and Commercialization of the Compound and
Product. Licensee shall provide reasonable notice to Ovid requesting such a
meeting and Ovid’s approval of date and agenda of meeting shall not be
unreasonably withheld. Each Party shall bear its own cost in relation to such
meetings.

3.

Governance

3.1Collaboration Governance Board.  As of the Effective Date, the Parties have
established a board to govern their collaboration under this Agreement (the
“Collaboration Governance Board” or the “CGB”), composed of an equal number of
up to [***] employees of each Party, to oversee and guide the strategic
direction of the collaboration of the Parties under this Agreement.  The CGB
shall act as a joint consultative body and, to the extent expressly provided
herein, a joint decision-making body.  The CGB shall in particular:

20

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(a)review and discuss the strategy for the Development of the Product worldwide,
coordinate and oversee the overall implementation of the Development Plan;

(b)provide a forum for discussion of the Development and Commercialization of
the Compound and Products in the Licensee Territory;

(c)monitor performance of Development activities in and for the Licensee
Territory, including performance against agreed budgets, and discuss and approve
any budget overruns;

(d)oversee the activities of the JPT, and serve as a forum for resolution of
disputes arising at the JPT;

(e)review and discuss any proposed amendments to the Development Plan, including
corresponding budgets, and approve any proposed amendments to Joint Development
Activities under the Development Plan;

(f)review, discuss, and approve Clinical Trial protocols for jointly-conducted
Clinical Trials, and monitor the progress of all Clinical Trials in the Licensee
Territory;

(g)review Clinical Trial Data from jointly-conducted Clinical Trials to
determine whether progress to the next phase Clinical Trial is merited;

(h)review, discuss, and approve Proposals, including amendments to the
Development Plan with respect to activities directed to Additional Indications;

(i)monitor and coordinate regulatory strategy and activities for the Licensee
Territory, including activities directed to obtaining Regulatory Approval in
Additional Indications;

(j)coordinating reporting of pharmacovigilance and safety matters for the
Product worldwide (monitoring and coordinating of pharmacovigilance and safety
matters will conducted in accordance with the pharmacovigilance agreement);

(k)oversee and coordinate Medical Affairs Activities for the Product in all
Indications in the Licensee Territory;

(l)review and discuss the Commercialization Plan for the Licensee Territory,
including any amendments proposed thereto, and oversee the Commercialization of
Products in the Licensee Territory in accordance with the global
commercialization strategy for Products;

(m)provide a forum for discussion regarding launch sequencing, pricing and
reimbursement strategy for Products in the Licensee Territory and discuss
potential international pricing reference by relevant Regulatory Authorities;

(n)oversee the manufacturing and supply strategy and monitor supply of Products
for the Licensee Territory;    

21

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(o)oversee and facilitate the Parties’ communications and activities with
respect to publications under Section 13.4;

(p)establish joint subcommittees as it deems necessary or advisable to further
the purpose of this Agreement, including as set forth in Section 3.7; and

(q)perform such other functions as appropriate to further the purposes of this
Agreement, as expressly set forth in this Agreement or allocated to it by the
Parties’ written agreement, including providing financial oversight of the
activities conducted pursuant to this Agreement.

3.2Joint Project Team.  No later than [***] following the Effective Date, the
Parties will establish a cross-functional joint project team (the “JPT”),
composed of an equal number of up to [***] employees of each Party, to (a)
design and implement the Development Plan (subject to CGB review and approval),
and (b) oversee the commercial strategy and Commercialization of the Products in
the Licensee Territory.  The JPT shall in particular:

(a)oversee the conduct of activities under the Development Plan in the Licensee
Territory and report to the CGB on such activities;

(b)provide a forum for, and facilitate communications between the Parties with
respect to the Development of Products in the Licensee Territory, including
sharing of Data in accordance with Section 4.7;

(c)prepare and submit to the CGB for approval protocols for jointly-conducted
Clinical Trials;

(d)prepare amendments to the Development Plan as needed (including corresponding
changes to the Development Budget) and submit such amendments to the CGB for
approval;

(e)review and discuss Proposals and make recommendations to the CGB with respect
thereto;

(f)review and discuss the CMC components of the Regulatory Filings in the
Licensee Territory, and oversee and coordinate the manufacture and supply of
Drug Product to Licensee for use in Clinical Trials for which Licensee is the
Sponsor in the Licensee Territory;

(g)prepare and submit to the CGB for approval a plan for manufacture and supply
of Drug Product for commercialization in the Licensee Territory;

(h)review the Commercialization Plan prepared by Licensee for alignment with the
global commercialization strategy for Products, and provide comments thereto;

(i)monitor the conduct of Commercialization of Products in the Licensee
Territory; and

22

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(j)perform such other functions as may be appropriate to further the purposes of
this Agreement with respect to the Development of Products.

3.3Committee Membership and Meetings.

(a)Committee Members.  Each Committee representative shall have appropriate
knowledge and expertise and sufficient seniority within the applicable Party to
make decisions arising within the scope of such Committee’s
responsibilities.  Each Party may replace its representatives on a Committee on
written notice to the other Party.  The CGB chairperson shall be one of the
representatives appointed by Ovid.  The chairperson of the JPT shall alternate
between one of the representatives appointed by Ovid and one of the
representatives appointed by Licensee.  The chairperson shall prepare and
circulate agendas to Committee members at least [***] before each Committee
meeting and shall direct the preparation of reasonably detailed notes for each
such Committee meeting, which shall be approved by the chairperson and
circulated to Committee members within [***] after such meeting.  If not
determined as of the Effective Date, the Parties shall determine their
respective initial members of each Committee promptly following the Effective
Date.

(b)Meetings.  Each Committee shall hold meetings at such times as it elects to
do so, but in no event shall meetings of the JPT be held less frequently than
[***], and meetings of the CGB once every [***].  The first CGB meeting and
first JPT meeting shall be held within [***] after the Effective
Date.  Committee meetings may be held in person or by audio or video
teleconference.  In-person Committee meetings shall be held at locations
alternately selected by the Parties.  Each Party shall be responsible for all of
its own expenses of participating in any Committee meeting.  No action taken at
any Committee meeting shall be effective unless at least one (1) representative
of each Party is participating.  In addition, upon written notice to the other
Party, either Party may request that a special ad hoc meeting of a Committee be
convened for the purpose of resolving any disputes in connection with, or for
the purpose of reviewing or making a decision pertaining to any material
subject-matter within the scope of such Committee, the review or resolution of
which cannot be reasonably postponed until the following scheduled Committee
meeting.  Such ad hoc meeting shall be convened at such time as may be mutually
agreed by the Parties, but no later than [***] following the notification date
of request that such meeting be held.    

(c)Non-Member Attendance.  Each Party may from time to time invite a reasonable
number of participants, in addition to its representatives, to attend Committee
meetings in a non‑voting capacity; provided that if either Party intends to have
any Third Party (including any consultant) attend such a meeting, such Party
shall provide reasonable prior written notice to the other Party and obtain the
other Party’s approval for such Third Party to attend such meeting, which
approval shall not be unreasonably withheld or delayed.  Such Party shall ensure
that such Third Party is bound by written confidentiality and non-use
obligations consistent with the terms of this Agreement.

3.4Decision-Making.

(a)All decisions of a Committee shall be made by unanimous vote, with each
Party’s representatives collectively having one (1) vote.  If after reasonable
discussion and good faith consideration of each Party’s view on a particular
matter, the representatives of the Parties

23

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

cannot reach an agreement as to such matter within [***] after such matter was
first considered, then if such disagreement arose within the JPT, it shall be
referred to the CGB for resolution.  If the CGB cannot resolve such matter
within a further [***], or if the disagreement first arose within the CGB, then
prior to any formal dispute resolution process such issue shall be referred to
the Executive Officers for resolution.  

(b)If the Executive Officers cannot resolve such matter within [***] after such
matter has been referred to them, then:

(i)Ovid shall have the final decision making authority, which shall be exercised
in its reasonable discretion, with respect to (A) Ovid’s Independent Development
Activities, (B) the Ovid Ongoing Trials, (C) all manufacturing matters outside
the Licensee Territory, and (D) Joint Development Activities necessary for
obtaining Regulatory Approvals for Products in any Indication in the Licensee
Territory for which Ovid is the sponsor (including any necessary updates to the
Development Plan and Development Budget pursuant to Section 4.2, but subject in
all cases to Sections 3.4(b)(i)(1) and 3.4(b)(i)(2)), except for:

(1) the addition of new Clinical Trials to the Development Plan as Joint
Development Activities (the cost of which would be shared by the Parties); and

(2)any material modification to a previously agreed upon Clinical Trial that is
set forth in the Development Plan as Joint Development Activities (unless such
modification is required by a Regulatory Authority or any local or regional
IRB/ethics committee, or is reasonably necessary to protect patient safety); for
the purpose of this Section 3.4(b)(i)(2), “material modification” means [***].

(ii)Licensee shall have the final decision making authority with respect to (A)
Joint Development Activities necessary for obtaining Regulatory Approvals for
Products in any Indication in the Licensee Territory for which Licensee is the
sponsor (including any necessary updates to the Development Plan and Development
Budget pursuant to Section 4.2, but subject in all cases to Sections
3.4(b)(i)(1) and 3.4(b)(i)(2)), (B) the determination of whether the Additional
Pivotal Trial is necessary to obtain Regulatory Approval in the Licensee
Territory (although [***] for the Additional Pivotal Trial) (C)
Commercialization of the Product in the Licensee Territory, (D) Licensee
Territory Development Activities and (E) Licensee’s Independent Development
Activities in the Licensee Territory, and (F) Phase 4 Clinical Trials for the
Licensee Territory (but subject in all cases to Sections 3.4(b)(i)(1) and
3.4(b)(i)(2)), in each case (A) through (F) provided that Licensee’s exercise of
any such decision right does not adversely affect, the Development, manufacture,
or Commercialization of the Product in the Ovid Territory, and complies with the
terms and conditions of this Agreement.  For clarity, [***].

(iii)Neither Party shall have the final decision making authority with respect
to the matters in Sections 3.4(b)(i)(1) and (2), and the status quo shall
persist with respect to such matter unless and until the Parties are able to
agree.

24

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

3.5Limitations on Authority.  Each Committee shall have only such powers as are
expressly assigned to it in this Agreement, and such powers shall be subject to
the terms and conditions of this Agreement.  Without limiting the generality of
the foregoing, no Committee will have the power to amend this Agreement, and no
Committee decision may be in contravention of any terms and conditions of this
Agreement.

3.6Discontinuation of the Committees. The activities to be performed by each
Committee shall solely relate to governance under this Agreement and are not
intended to be or involve the delivery of services.  Each Committee shall
continue to exist until the first to occur of (a) the Parties mutually agree to
disband such Committee or (b) Ovid provides written notice to Licensee of its
intention to disband and no longer participate in such Committee. Once the
Parties mutually agree or Ovid has provided written notice to disband a
Committee, such Committee shall have no further obligations under this Agreement
and, thereafter, each Party shall designate a contact person for the exchange of
information under this Agreement or such exchange of information shall be made
through Alliance Managers, and decisions of such Committee shall be decisions as
between the Parties, subject to the other terms and conditions of this
Agreement.  [***].

3.7Alliance Managers. Promptly after the Effective Date, each Party shall
appoint an individual who shall be an employee of such Party having appropriate
qualification and experience to act as the alliance manager for such Party (the
“Alliance Manager”).  Each Alliance Manager shall be responsible for
coordinating and managing processes and interfacing between the Parties on a
day-to-day basis throughout the Term.  The Alliance Manager will ensure
communication to the CGB of all relevant matters raised at the JPT and any other
subcommittee.  Each Alliance Manager shall be permitted to attend meetings of
the CGB and JPT, in each case as appropriate and as non-voting
participants.  The Alliance Managers shall be the primary contact for the
Parties regarding the activities contemplated by this Agreement and shall
facilitate all such activities hereunder.  Each Party may replace its Alliance
Manager with an alternative representative at any time with prior written notice
to the other Party.  Any Alliance Manager may designate a substitute to
temporarily perform the functions of that Alliance Manager.  Each Party shall
bear its own costs of its Alliance Manager, which costs shall be excluded from
the Parties’ respective Development and manufacturing costs (including Cost of
Goods) under this Agreement.

3.8Supply Contacts.  Each Party shall designate one (1) qualified and
experienced supply chain professional to serve as that Party’s primary supply
contact regarding the supply of Drug Product under this Agreement (“Supply
Contacts”).  Each Party may replace its Supply Contact with an alternative
representative at any time with prior written notice to the other Party.  The
Supply Contacts shall be responsible for facilitating information exchange and
discussion between the Parties regarding the supply of Drug Product under this
Agreement.  The Supply Contacts shall have decision-making authority with
respect to the supply of Drug Product under this Agreement within the guidance
of the JPT and subject to the review and approval of the CGB.  Each Party shall
bear its own costs of its Supply Contact, which costs shall be excluded from the
Parties’ respective Development and manufacturing costs (including Cost of
Goods) under this Agreement.

25

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

4.

Development

4.1Overview.  Subject to the terms and conditions of this Agreement, the Parties
will collaborate with respect to the Development of the Compound and Products
and share the Data resulting from such collaboration as provided in this Article
4 to facilitate the Development of the Compound and Products throughout the
Licensee Territory and the Ovid Territory.

4.2Amendments to Development Plan. Any amendment to the Development Plan for the
Compound and Products under this Agreement, including the Ovid Ongoing Trials,
Licensee Territory Development Activities for registrational purposes, all Joint
Development Activities, and all Independent Development Activities shall be
conducted pursuant to a comprehensive written updated (from time to time)
Development Plan (the “Amended Development Plan”), which shall be incorporated
by reference into this Agreement.  The Amended Development Plan will include
Clinical Trials for the Initial Indications that the Parties have agreed to
conduct jointly (unless modification is required by a Regulatory Authority or
any local or regional IRB/ethics committee, or is reasonably necessary to
protect patient safety), the Clinical Trials for the Second Indication that Ovid
may conduct under its sole responsibility and cost if Licensee exercises the
Second Indication Opt-Out and not the Second Indication Opt-In, as well as
Clinical Trials for the Additional Indications that the Parties (through the
CGB) mutually agree to conduct and include in accordance with Section 4.3. The
Amended Development Plan will also include:

 

(1)

any other Development activities approved by the CGB in accordance with Article
3; and

 

(2)

the PIP for the Initial Indication; and

 

(3)

the Additional Pivotal Trial, if applicable.

The Amended Development Plan shall also set forth the amendments to the detailed
budget of the anticipated costs for all Development activities (the “Amended
Development Budget”) on a study-by-study or Clinical Trial-by-Clinical Trial
basis.  As of the Effective Date, the Parties have agreed upon an initial
Development Plan and Development Budget, attached to this Agreement as Exhibit
C.  If the terms of the Development Plan contradict, or create inconsistencies
or ambiguities with, the terms of this Agreement, then the terms of this
Agreement shall govern. In addition, the following shall apply to the
Development of the Compound and Products under the Development Plan:

(a)Neptune Trial, Rocket Trial and Elara Trial.  Ovid shall be responsible for,
and shall use Commercially Reasonable Efforts to conduct, at its own expense,
(i) the Neptune Trial, (ii) the Rocket Trial, and (iii) the Elara Trial
((i)-(iii) collectively, the “Ovid Ongoing Trials”).

(b)PIP. Ovid shall be responsible for the full applying process to obtain EMA
agreement for the Paediatric Investigational Plan in order to allow the Licensee
to submit the MAA for the Product for the Initial Indication in the Licensee
Territory. Ovid shall discuss and agree with the Licensee the PIP before moving
forward with the application process.

26

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(c)Licensee Territory Development Activities for Initial Indication.  

(i)Licensee shall be solely responsible for and shall use Angelini Commercially
Reasonable Efforts to conduct, at its sole expense, all Development activities
that are exclusively for the benefit of one or more countries within the
Licensee Territory for the Initial Indication, including (A) any and all
Development activities required or recommended by a Regulatory Authority for the
exclusive benefit of the Licensee Territory, including any Phase 4 Clinical
Trials for the Initial Indication in the Licensee Territory, and (B) any and all
Development activities required for any Pricing and Reimbursement Approval in
the Licensee Territory.

(ii) Licensee shall be solely responsible for the Additional Pivotal Trial, and
for the Phase 4 Clinical Trials of the Product in the Licensee Territory, but
Licensee shall bear [***] and Ovid shall bear [***] of the Development Costs for
the Development Activities for the Additional Pivotal Trial, up to a total
amount of [***], and for any Additional Pivotal Trial Development Costs in
excess of [***] Licensee shall bear [***] and Ovid shall bear [***].

(iii)The activities specified in the foregoing subsections (i) and (ii) shall be
referred to collectively as the “Licensee Territory Development
Activities”.  Prior to commencing any Licensee Territory Development Activities,
Licensee shall provide the CGB with a draft workplan therefor, and following
review and approval of such Licensee Territory Development activities by the
CGB, such Licensee Territory Development Activities shall be included in and
conducted in accordance with the Development Plan, subject to the oversight of
the CGB and JPT as set forth in Article 3.  Notwithstanding anything to the
contrary herein, Licensee shall consider in good faith and incorporate Ovid’s
reasonable comments on any proposed Licensee Territory Development Activities.

(d)Joint Development Activities for Initial Indication and Second Indication.
The Development Plan shall set forth the timeline and details ([***]) of all
preclinical (if any) and clinical Development activities ([***]) to be conducted
jointly by the Parties in order to generate Data sufficient to meet the common
requirements of the FDA, EMA, and other Regulatory Authorities agreed upon by
the Parties for MAA Approval of the Compound and Products for each of the
Initial Indication and eventually and separately for the Second Indication,
([***]) (such activities, the “Joint Development Activities”).  All Joint
Development Activities shall be included in and conducted in accordance with the
Development Plan, subject to the oversight of the CGB and JPT as set forth in
Article 3. The Development Plan shall also set forth the allocation of
responsibility for all Joint Development Activities as between the Parties.  All
Development Costs Associated with Joint Development Activities shall be borne in
accordance with Section 8.2(a).  

(e)Second Indication Opt-Out and Second Indication Opt-In.  

(i)Second Indication Opt-Out. If Licensee determines, at its sole and absolute
discretion, within [***], not to pursue further additional Development
activities with respect to the Second Indication, Licensee shall have the right
to exercise the Second Indication Opt-Out, exercisable by written notice to
Ovid. The Second Indication Opt-Out shall be effective as of the date of such
notice. If Licensee exercises the Second Indication Opt-Out, then the definition
of Field shall automatically be deemed to not include the Second Indication,
provided

27

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

that if Ovid undertakes to submit an MAA for the Product for the Second
Indication in the Licensee Territory it shall do so with a trademark other than
the Trademark for the Initial Indication.

(ii)Second Indication Opt-In. In any case, after Licensee has made the Second
Indication Opt-Out, Licensee will have the right, at any time as below and for
any reason, to exercise the Second Indication Opt-In, exercisable by written
notice to Ovid [***]. The Second Indication Opt-In shall be effective as of the
date of such notice.  If Licensee makes the Second Indication Opt-In, then
Licensee shall reimburse to Ovid an amount equal to [***] of all Development
Costs incurred by Ovid in the conduct of Development activities for the Second
Indication during the period of Licensee’s Second Indication Opt-Out, and [***]
of all Development Costs incurred for such Development activities following the
Second Indication Opt-In. Then the definition of Field shall automatically be
deemed to include the Second Indication

(f)Regulatory Filings.  The Development Plan shall include a coordinated
Development and regulatory strategy, including the Parties’ respective roles in
the development of the registration dossier and Regulatory Filings for the
Products, and the countries in which Clinical Trials of the Products will
occur.  All costs associated with regulatory activities in connection with
Regulatory Filings and obtaining MAA Approval for Products in the Licensee
Territory shall be borne solely by Licensee.

(g)Updates. During the Term (at least on a [***] basis), the JPT shall review
the Development Plan and prepare updates and amendments, as appropriate, to the
then-current Development Plan, including budgets, and submit such updates and
amendments to the CGB for review and approval.  If the CGB determines that any
pre-clinical studies or Clinical Trials not included in the Development Plan are
required in order to obtain or maintain MAA Approval for a Product for the
Initial Indication in one or more countries in the Licensee Territory, then the
CGB shall review and approve an amendment to the Development Plan reflecting
such additional studies, including associated budget.  Such additional
Development activities for the Initial Indication shall be either Licensee
Territory Development Activities or Joint Development Activities and the costs
of such additional studies shall be borne by the Parties as provided in Section
4.5(a).

4.3Additional Indications.  

(a)Proposal.  If either Party (the “Proposing Party”) desires to pursue
additional Development of a Product in order to seek Regulatory Approval of the
Product in one or more Additional Indications for the benefit of (a) the Ovid
Territory and Licensee Territory in the case of Ovid, or (b) the Licensee
Territory in the case of Licensee, in each case beyond what is set forth in the
then-current Development Plan, then such Party shall provide the other Party
(the “Reviewing Party”) with a written detailed plan and budget for such
additional work (the “Proposal”).  Within [***] after the Reviewing Party’s
receipt of the Proposal (or at such other time as the Parties may mutually
agree), the JPT shall meet to review and discuss in good faith the Proposal and
permit the Reviewing Party an opportunity to ask questions and request
additional information from the Proposing Party related to the Proposal,
including whether such Proposal is reasonably likely to have any adverse effect
on the Development or Commercialization of the Product in the Reviewing Party’s
territory.  No work under any Proposal shall proceed unless and until (i) the
CGB determines in its reasonable discretion that such Proposal is not likely to

28

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

adversely affect the Development or Commercialization of the Product in the
Reviewing Party’s territory, and (ii) in the case of Licensee as the Proposing
Party, Ovid consents in writing to such activities being included as Joint
Development Activities, or to Licensee performing such additional Development as
Licensee Territory Development Activities (where such Development Activities
solely and specifically relate to the Licensee Territory), or as Independent
Development Activities, such consent not to be unreasonably withheld.  For
clarity, (i) Licensee’s final decision right under Section 3.4(b)(ii) shall not
apply to Licensee Territory Development Activities proposed in connection of
initiation of Development for any Additional Indication, but once Development
Activities have been commenced in such Additional Indication in and for the
Licensee Territory, any further Licensee Territory Development Activities
proposed by Licensee in respect of such Additional Indication shall be subject
to the process set forth in Section 4.2(b) and (ii) Ovid will not develop in the
Licensee Territory any Product in additional indications other than Rare
Diseases without Licensee’s prior written consent. Following each such
determination and, if applicable, consent, the CGB shall incorporate such
additional Development activities and the corresponding budget into the
Development Plan (the “Additional Development Activities”).  

(b)Costs.  If the Parties jointly agree to conduct Additional Development
Activities, such Additional Development Activities shall be included in the
Development Plan and conducted as Joint Development Activities, subject to the
allocation of responsibility for leading such activities set forth in Section
4.3(c), and the costs of such Joint Development Activities shall be shared as
further set forth in Section 8.2(a).  Notwithstanding the foregoing, for
Additional Development Activities that would otherwise be Joint Development
Activities (if the Parties agreed to conduct such activities together), the
Reviewing Party may elect, at its discretion, and by written notice delivered to
the Proposing Party within [***] following the receipt of the Proposal, to opt
out of funding its share of the Development Costs for such Additional
Development Activities.  Upon such an election, such Additional Development
Activities shall be deemed the “Independent Development Activities” of the
Proposing Party and the Proposing Party may pursue such work subject to the
remainder of this Section 4.3, and the Development Costs with respect thereto
shall be Independent Development Costs subject to Section 8.2(b).  

(c)Conduct of Additional Development Activities.  In general, except as the
Parties may agree in an amendment to the Development Plan, including to allocate
specific activities to Licensee in the Licensee Territory, (i) Ovid shall be the
lead Party responsible for conducting Additional Development Activities that
relate to both the Ovid Territory and the Licensee Territory, provided that such
activities shall be subject to the oversight of the CGB to the extent such
activities impact the Licensee Territory, and (ii) Licensee shall be the lead
Party responsible for conducting Additional Development Activities that relate
to the Licensee Territory and not the Ovid Territory.  

(d)Independent Development Activities.  The CGB shall amend the Development Plan
to include any Additional Development Activities in the Rare Diseases
indications that are Independent Development Activities, and thereafter the
Proposing Party may conduct such Independent Development Activities, provided
that: (i) the Proposing Party shall have the right to make the final decision in
the event of any dispute regarding the conduct of the Independent Development
Activities, except to the extent that, where the Proposing Party is Licensee,
Ovid reasonably believes that Licensee’s exercise of such right would adversely
impact Ovid’s Development and Commercialization of Products outside the Licensee
Territory, (ii) the

29

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Proposing Party shall have the right to make the final decision in the event of
any dispute regarding the conduct of the Independent Development Activities,
except to the extent that, where the Proposing Party is Ovid, Licensee
reasonably believes that Ovid’s exercise of such right would adversely impact
Licensee’s Development and Commercialization of Products in the Licensee
Territory, (iii) to the extent applicable to the Licensee Territory, Independent
Development Activities shall be conducted in accordance with the amended
Development Plan, (iv) the Proposing Party shall provide updates to the CGB with
respect to such Independent Development Activities impacting the Licensee
Territory at each regularly scheduled CGB meeting, and (v) neither Party shall
conduct any Independent Development Activities in a manner that would have any
adverse effect on the Development or Commercialization of the Product in either
Party’s territory. The Investigator initiated trials (IIT) proposed to each
Party for the Licensee Territory shall be discussed and agreed between the
Parties before providing feedback to the proposing Investigator. The Party
receiving the proposal will be responsible for the costs to support the IIT
unless a different specific agreement is entered among the Parties. For sake of
clarity, Independent Development Activities shall not include indications other
than Rare Disease.

(e)Ovid’s Right to Develop.  Notwithstanding anything to the contrary herein,
Ovid shall have the right to conduct any Development activities with respect to
the Compound or Product in or relating to the Ovid Territory outside the scope
of the Development Plan.  Such Development activities shall be at Ovid’s expense
and Licensee shall have the right of reference to the Safety Data generated in
such Development activities as necessary for regulatory purposes without any
reimbursement obligation to Ovid.

4.4Annual Update to Development Budget.  The CGB shall review, discuss, and,
with respect to Joint Development Activities, agree upon the subsequent year’s
Development Budget on an annual basis no later than [***] of each year.  

4.5Development Costs.

(a)Licensee Territory Development Costs.  Licensee shall be solely responsible
for all Development Costs incurred in connection with Licensee Territory
Development Activities, except as provided in Section 4.2(c)(ii) with respect to
the Additional Pivotal Study.

(b)Joint Development Costs.  The Development Costs associated with all Joint
Development Activities that are shared by the Parties in accordance with Section
8.2(a) shall include Allowable Increases. “Allowable Increases” means increased
Development Costs resulting from [***].

(c)Independent Development Costs.  The Party conducting Independent Development
Activities pursuant to Section 4.3 shall be solely responsible for all
Independent Development Costs as provided in Section 8.2(b).

4.6Development Responsibilities.  Ovid shall be responsible for, and shall use
Ovid Commercially Reasonable Efforts in connection with, the conduct of the Ovid
Ongoing Trials.  Licensee shall be responsible for the conduct of the Licensee
Territory Development Activities, other than Additional Pivotal Study which
shall be shared by the Parties as set forth in Section

30

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

4.2(c)(ii).  The Parties shall each be responsible for the conduct of the Joint
Development Activities, and the allocation of such agreed responsibility
therefore (including which Party shall be the Sponsor for each applicable
Clinical Trial), shall be set forth in the Development Plan.  Each Party shall
have the operational responsibility and be the Sponsor for its own Independent
Development Activities.

4.7Data Exchange and Use.  

(a)General. With respect to all Joint Development Activities, Licensee Territory
Development Activities, and Independent Development Activities (but subject to
Section 4.7(c)), each Party shall promptly provide the other Party with
[***].  The Parties shall cooperate [***] to facilitate the sharing of reports,
Data, and other information on a routine basis.  

(b)Joint Development Activities Data.  Each Party shall have the right to use
and reference, without additional consideration, any and all Data generated by
or on behalf of the other Party (including by any Sublicensee) in the
performance of Joint Development Activities for obtaining and maintaining
Regulatory Approval for the Products and Commercializing the Products in its
territory in accordance with the terms of this Agreement.  Notwithstanding the
foregoing, should Licensee fail to obtain the foregoing use and reference rights
from any Sublicensee, Licensee shall not have the right to grant use and access
or other rights to such Sublicensee to any Data or other documentation provided
to Licensee by Ovid pursuant to Section 4.7(a).  

(c)Independent and Licensee Territory Development Activities Data.  The Party
receiving Data resulting from the other Party’s Independent Development
Activities shall have the right to use such Data only to the extent reasonably
necessary for the receiving Party to comply with its regulatory reporting and
compliance obligations, including safety reporting obligations.  Licensee shall
have the right to use such Data only to support its own Development, Regulatory
Approval, or Commercialization of the Product in the Field in such Party’s
territory for the Initial Indication unless Licensee reimburses Ovid for
Licensee’s share of Development Costs pursuant to Section 8.2(b). Ovid shall
have the right to use Data resulting from the Licensee Territory Development
Activities as necessary for Ovid or its Affiliates or licensees (other than
Licensee) to comply with its regulatory reporting and compliance obligations,
including safety reporting obligations, and to support its own Development,
Regulatory Approval, or Commercialization of the Product in the Ovid Territory.

(d)Any data transfer between the Parties under this Agreement shall comply with
the applicable data privacy laws of the EU and USA.

4.8Diligence.  Each Party shall use its Commercially Reasonable Efforts to
perform the Development activities assigned to such Party under and in
accordance with the Development Plan and the Amended Development Plan. In
addition, Licensee shall use Commercially Reasonable Efforts to perform any
Independent Development Activities of Licensee, and Licensee Territory
Development Activities and file MAAs and seek and maintain Regulatory Approval
(including Pricing and Reimbursement Approval, as applicable) for the Products
throughout the Licensee Territory.

31

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

4.9Compliance.  Each Party shall perform Development activities for the Compound
and Products in and for the Licensee Territory in compliance with all Applicable
Laws, including good scientific and clinical practices under the Applicable Laws
of the country in which such activities are conducted.

4.10Development Records.  Each Party shall maintain complete, current, and
accurate records of all Development activities conducted by it hereunder, and
all data and other information resulting from such activities.  Such records
shall fully and properly reflect all work done and results achieved in the
performance of the Development activities in good scientific manner appropriate
for regulatory and patent purposes.  Each Party shall document all non-clinical
studies and Clinical Trials and/or Studies in formal written study reports
according to Applicable Laws and national and international guidelines (e.g.,
ICH, GCP, GLP, and GMP).    

4.11Development Reports.  At each regularly scheduled JPT meeting, each Party
shall provide the JPT with regular reports detailing its Development activities
for the Products under this Agreement, and the results of such activities.  In
addition, after the completion of any Clinical Trial or other study of the
Products, the Party responsible for the conduct of such Clinical Trial or study
shall promptly provide the other Party with a data package consisting of, at a
minimum, [***], as well as any other Data specified in the Development Plan or
otherwise agreed by the Parties.  The Parties shall discuss the status,
progress, and results of each Party’s Development activities under this
Agreement at such JPT meetings.

4.12Use of Subcontractors. Each Party may perform its Development activities
under this Agreement through one or more subcontractors, provided that (a) such
Party will remain responsible for the work allocated to, and payment to, such
subcontractors to the same extent it would if it had done such work itself, (b)
each subcontractor undertakes in writing obligations of confidentiality and
non-use regarding Confidential Information that are substantially the same as
those undertaken by the Parties pursuant to Article 13, (c) each subcontractor
agrees in writing to assign all intellectual property developed in the course of
performing any such work to such Party (or, in the event such assignment is not
feasible, a license to such intellectual property with the right to sublicense
to such other Party), and (d) in the case of Licensee engaging any subcontractor
to conduct significant activities under this Agreement (e.g., a contract
research organization to manage a Clinical Trial), Licensee will be responsible
for the selection of the subcontractor and will inform Ovid on the selection
process including the criteria applied and shall first obtain Ovid’s written
consent to such subcontractor, such consent not to be unreasonably
withheld.  The Parties may also subcontract work on terms other than those set
forth in this Section 4.12 with the prior approval of the CGB.

4.13Restrictions. During the Term, neither Party nor any of its Affiliates or
Sublicensees shall, directly or through any Third Party, sponsor, conduct, cause
to be conducted, otherwise assist in, supply any Product for use in connection
with, or otherwise fund any research or Development of any Product in the
Licensee Territory outside the scope of the Development Plan.  For clarity and
without limiting the foregoing, if Licensee wishes to perform or sponsor any
study or test on the Compound or Products, including any pre-clinical or
non-clinical study, toxicology study, CMC-related study, or comparator study,
Licensee shall first prepare and provide to Ovid for Ovid’s approval a Proposal
detailing such study in accordance with Section 4.3.

32

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

4.14Materials Transfer.  In order to facilitate the Development activities
contemplated by this Agreement, either Party may provide to the other Party
certain biological materials or chemical compounds Controlled by the supplying
Party (collectively, “Materials”) for use by the other Party in furtherance of
such Development activities.  Except as otherwise provided for under this
Agreement, all such Materials delivered to the other Party will remain the sole
property of the supplying Party, and will be used only in furtherance of the
Development activities conducted in accordance with this Agreement, will not be
used or delivered to or for the benefit of any Third Party, except to
subcontractors, without the prior written consent of the supplying Party, and
will be used in compliance with all Applicable Laws.  The Materials supplied
under this Agreement must be used with prudence and appropriate caution in any
experimental work because not all of their characteristics may be known.  Except
as expressly set forth in this Agreement, THE MATERIALS ARE PROVIDED “AS IS” AND
WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE MATERIALS WILL NOT
INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.

4.15Suspension and Termination for Safety Reasons. Each Party shall have the
right, at any time, to request that the CGB meet promptly to discuss whether to
suspend the continued Development and/or Commercialization of the Products in
the Field in the Licensee Territory for a period of [***] (the “Suspension”),
upon providing written notice to the other Party, if such Party reasonably
determines in good faith that the Compound or any other Product caused or is
likely to cause a safety issue (a “Safety Reason”).  If the CGB does not come to
a consensus with regard to such Safety Reason during the Suspension, either
Party may terminate the Agreement (with the understanding that the other Party
shall have the continuing right to Develop and Commercialize the Product;
provided, however, that if the other Party is Licensee and Licensee wishes to
continue the Development and Commercialization of the Product, this Agreement
shall remain in force and effect, but the provisions of Section 14.5 shall
apply) with immediate effect, upon written notice to the other Party if: (i) the
Executive Officers meet (in person or otherwise) within [***] to resolve the
dispute in good faith; and (ii) such Executive Officers are unable to resolve
the dispute.

5.

Regulatory Activities

5.1Regulatory Responsibilities.  

(a)General.  

(i)The Development Plan shall set forth the regulatory strategy for seeking
Regulatory Approval for the Compound and Products by the appropriate Regulatory
Authorities in the Licensee Territory and Ovid Territory.  Subject to the
oversight of the CGB and except as otherwise set forth in the Development Plan
and the remainder of this Section 5.1(a)(i), each Party shall be responsible for
implementing such regulatory strategy in its territory.  The Development Plan
shall also specify which Party shall apply for and hold Regulatory Filings in
each country with respect to the conduct of Development activities, provided
that (1) Ovid shall apply for and hold all Regulatory Filings and Regulatory
Approvals for the Ovid Ongoing Trials

33

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

and Ovid’s Independent Development Activities and (2) Licensee shall apply for
and hold all Regulatory Filings for the Licensee Territory arising from the
Licensee Territory Development Activities, Licensee’s Independent Development
Activities, and Joint Development Activities.  Except as otherwise provided
herein or in the Development Plan or required by Applicable Law, each Party
shall (A) be responsible for the preparation and submission of any and all
Product registrations and MAAs in its territory and (B) own and hold all such
Regulatory Filings (including Regulatory Approvals).  For the avoidance of
doubt, in no event shall Licensee submit any Regulatory Filing for the Product
in the Ovid Territory.  

(ii)Each Party shall be responsible for the costs of all regulatory activities
in its territory, except that any costs incurred by Ovid in connection with
regulatory activities in the Licensee Territory pursuant to Ovid’s Independent
Development Activities shall be Independent Development Costs of Ovid and
subject to Section 8.2(b).  

(iii)Licensee acknowledges that Ovid may be required from time to time to
communicate with Regulatory Authorities in the Licensee Territory as a result of
Development and manufacturing activities in such territory. Ovid shall notify
Licensee as soon as reasonably practicable of such communication with Regulatory
Authorities in the Licensee Territory.

(iv)Ovid will provide to Licensee [***]. Licensee shall have the right to use
such information to [***] for the Product for the Initial Indication [***] under
this Agreement.

(v)Prior to [***], Ovid will not, without Licensee’s input, (A) withdraw the IND
for the Product in the Licensee Territory for any reason other than a Safety
Reason, (B) file an MAA for the Product in the Licensee Territory, or (C)
finalize the PIP for the Initial Indication.  Prior to [***], Ovid shall notify
Licensee of any scheduled meeting with a Regulatory Authority in the Licensee
Territory that relates to the any of the Ovid Ongoing Trials and, to the extent
permitted by Applicable Law and the relevant Regulatory Authority, shall permit
a representative of Licensee to attend such meeting, at Licensee’s request and
expense.  

(vi)Ovid will, upon Licensee’s reasonable request, cooperate with Licensee in
[***] Product in the Initial Indication in the Licensee Territory.

(vii)Ovid shall [***] for the Compound [***].  Licensee shall have the right to
perform a Scientific Advice with the applicable Regulatory Authorities in the
Licensee Territory.

(b)Regulatory Filing Right of Reference.  Except as set forth in Section 5.1(c),
Ovid shall grant and hereby grants to Licensee a right of reference and access
to all Regulatory Approvals and Regulatory Filings Controlled by Ovid in the
Licensee Territory for the Compound and Product, in each case to the extent
necessary for Licensee to submit Regulatory Filings and obtain MAA Approvals for
Products in the Initial Indication in the Licensee Territory.  For the purposes
of this Agreement, “right of reference” means the “right of reference or use” as
defined in 21 C.F.R. §314.3(b) and any equivalent regulation outside the U.S.,
as each may be amended.

34

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(c)Licensee Regulatory Information Sharing and Right of Reference.  

(i)Licensee shall promptly provide Ovid with copies of any Regulatory Filings
prepared (including any drafts), submitted, or received by Licensee in the
Licensee Territory pertaining to the Compound and Products, and Ovid shall have
the right to comment on drafts of such Regulatory Filings.  Licensee shall share
with Ovid the following communications/correspondence with any Regulatory
Authority: (1) [***], (2) [***], and (3) [***] relating to the Compound or
Product.  If any Regulatory Filing to be provided under this Section 5.1(c) was
originally created in a language other than the English language, then Licensee
shall provide an English translation along with the original document to
Ovid.  Licensee shall use Commercially Reasonable Efforts to grant to Ovid
access and rights to use any such communications with any Regulatory Authority
generated by or on behalf of any Sublicensee.  Should Licensee fail to obtain
such access and rights from any Sublicensee despite the application of
Commercially Reasonable Efforts, Licensee shall not have the right to grant
access or rights to such Sublicensee to any Regulatory Filing or right of
reference granted to Licensee by Ovid pursuant to Section 5.1(b).

(ii)Licensee hereby grants to Ovid a right of reference to all Regulatory
Filings for the Compound and Products submitted by or on behalf of
Licensee.  Ovid may use such right of reference to seek, obtain, and maintain
Regulatory Approval of the Products in the Ovid Territory, except that Ovid may
use such right of reference to any Regulatory Filings based on Data resulting
from Licensee’s Independent Development Activities only to comply with its
safety reporting obligations, unless Ovid reimburses Licensee for such work as
set forth in Section 8.2(b).

5.2Meetings with Regulatory Authorities.  On a current and ongoing basis, each
Party (through the JPT) shall provide the other Party with a list and schedule
of any in-person meeting or material teleconference with Regulatory Authorities
(or related advisory committees) in the Licensee Territory planned for [***]
that relates to the Development of the Compound and Products under the
Development Plan in the Licensee Territory (each, a “Regulatory Meeting”).  In
addition, each Party shall notify the other Party as soon as reasonably possible
if such Party becomes aware of any additional Regulatory Meetings that become
scheduled for such Calendar Quarter and will keep the other Party informed of
any significant interface or communication with any Regulatory Authority which
might affect efforts to obtain Regulatory Approval for the Product in the
Licensee Territory. Each Party shall be solely responsible for any
communications with any Regulatory Authorities occurring or required in
connection with performing its regulatory responsibilities set forth in this
Article 5 with respect to the Product in the Licensee Territory. With respect to
Regulatory Meetings for which Licensee is the responsible Party, Ovid shall have
the right to comment in preparation for all such Regulatory Meetings and the
right, but not the obligation, to have its representatives attend any such
Regulatory Meetings.

5.3Regulatory Inspections.  Licensee shall permit the Regulatory Authority(ies)
in the Ovid Territory to conduct inspections of Licensee, its Affiliates, and
its Sublicensees and subcontractors (including Clinical Trial sites) relating to
the Development of the Product under the Development Plan, and shall ensure that
such Affiliates and Sublicensees and subcontractors permit such inspections.  In
addition, Licensee shall promptly notify Ovid of any such inspection and shall
supply Ovid with all information pertinent thereto.  Ovid shall have the right
to have a representative attend any such inspection. Ovid shall permit the
Regulatory Authority(ies) in the

35

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Licensee Territory to conduct inspections of Licensee, its Affiliates, and its
Sublicensees and subcontractors (including Clinical Trial sites) relating to the
Development of the Product in the Licensee Territory under the Development Plan,
and shall ensure that such Affiliates and Sublicensees and subcontractors permit
such inspections.  In addition, Ovid shall promptly notify the Licensee of any
such inspection in the Licensee Territory and shall supply the Licensee with all
information pertinent thereto.  The Licensee shall have the right to have a
representative attend any such inspection.

5.4Adverse Event Reporting; Pharmacovigilance Agreement.  [***] after the
Effective Date, the Parties shall enter into a pharmacovigilance agreement
setting forth the worldwide pharmacovigilance procedures for the Parties with
respect to the Products, such as Safety Data sharing, adverse event reporting,
and safety signal and risk management (the “Pharmacovigilance Agreement”), which
agreement shall be amended by the Parties from time to time as necessary to
comply with any changes in Applicable Laws or any guidance received from
Regulatory Authorities.  Such procedures shall be in accordance with, and enable
the Parties to fulfill, local and national regulatory reporting obligations
under Applicable Laws (including, to the extent applicable, those obligations
contained in ICH guidelines) to monitor patients’ safety.  Ovid has established,
and shall continue to hold (either by itself or through a vendor engaged by
Ovid) the global safety database for the Products, and shall maintain such
global safety database for so long as such Product is under Development or
Commercialization by the Parties.  The Parties envision that Ovid will
separately maintain the Product global safety database and Licensee will
maintain its own Product safety database with respect to the Licensee Territory
and the Parties will synchronize the Product databases in accordance with the
Pharmacovigilance Agreement so that they each maintain all Product safety data;
however, the Parties agree that the Ovid global safety database will be the
source for all periodic reports. Ovid shall [***] from its database and Licensee
will maintain [***] its own Product safety database. The CGB shall establish a
safety subcommittee to draft the Pharmacovigilance Agreement to define the
process for exchanging adverse event reports using the Ovid global safety
database, as well as periodic reports, regulatory communication, and other key
elements.  The Parties will collaboratively agree on data cut points for
periodic safety reports and Ovid will review and approve all such reports.  The
Parties will jointly review and approve such reports before submission to
Regulatory Authorities in the Licensee Territory as required.  Such safety
subcommittee shall implement the Pharmacovigilance Agreement and coordinate with
respect to any Safety Data reporting for the Products to the Regulatory
Authorities in the Licensee Territory including,  responding to safety issues,
communicating with Regulatory Authorities related to the Products under any MAA
or Regulatory Approval for the Product held by such Party and filed with such
Regulatory Authorities, including maintaining the qualified person for
Pharmacovigilance and individual case safety report processing, in each case at
its own cost. Each Party agrees to comply with its respective obligations under
the Pharmacovigilance Agreement and to cause its Affiliates, licensees, and
Sublicensees to comply with such obligations.

5.5No Harmful Actions.  If a Party reasonably believes that the other Party is
taking or intends to take any action with respect to a Product that could
reasonably be expected to have a material adverse impact upon the regulatory
status of such Product in such Party’s territory, then such Party may bring the
matter to the attention of the CGB and the Parties shall discuss in good faith
to promptly resolve such concern.  

36

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

5.6Notification of Threatened Action.  Each Party shall notify the other Party
within twenty-four (24) hours of any information it receives regarding any
threatened or pending action, inspection, or communication by any Regulatory
Authority which may affect the safety or efficacy claims of any Product or the
continued Development or Commercialization of any Product.  Upon receipt of such
information, the Parties shall promptly consult with each other in an effort to
arrive at a mutually acceptable procedure for taking appropriate action.  

5.7Recalls.  In the event that a recall, withdrawal, or correction (including
the dissemination of relevant information) of any Product in a Party’s territory
is required by a Regulatory Authority of competent jurisdiction, or if any
Regulatory Authority requires or advises either Party or such Party’s Affiliates
or sublicensees to distribute a “Dear Doctor” letter or its equivalent regarding
use of such Product in a Party’s territory, or if a recall, withdraw, or
correction of a Product in its territory is deemed advisable by such Party in
its sole discretion, such Party shall so notify the other Party no later than
[***] in advance of the earlier of (a) [***], or (b) [***].  Any such recall,
withdrawal, correction, or dissemination of information (e.g., “Dear Doctor”
letter) shall be referred to herein as a “Recall”.  Promptly after being
notified of a Recall, each Party shall provide the other Party with such
assistance in connection with such Recall as may be reasonably requested by such
other Party.  All costs and expenses in connection with a Recall [***].  Each
Party shall handle exclusively the organization and implementation of all
Recalls of Products in its territory.  Notwithstanding the foregoing, any Recall
related to the manufacture and supply of the Product by Ovid to Licensee shall
be governed by the terms and conditions of the Supply Agreement.

5.8Sunshine Reporting Laws and the International Transparency Reporting
Requirements for Europe.  Each Party acknowledges that the other Party may be
subject to federal, state, local, and international laws, regulations, and rules
related to the tracking and reporting of payments and transfers of value
provided to health care professionals, health care organizations, and other
relevant individuals and entities, including, as applicable, International
Transparency Reporting Requirements for Europe (collectively, “Sunshine
Reporting Laws”), and agrees to provide the other Party with all information
regarding such payments or transfers of value by such Party as necessary for
such other Party to comply in a timely manner with its reporting obligations
under the Sunshine Reporting Laws.    

6.

Commercialization

6.1General.  Subject to the terms and conditions of this Agreement, including
this Article 6, Licensee shall have the sole and exclusive responsibility, at
its own expense, for all aspects of the Commercialization of the Products in the
Licensee Territory, including (a) developing and executing a commercial launch
and pre-launch plan, (b) negotiating with applicable Governmental Authorities
and other payors regarding the price and reimbursement status of the Products,
(c) marketing and promotion, (d) booking sales and distribution and performance
of related services, (e) handling all aspects of order processing, invoicing and
collection, inventory and receivables, (f) providing customer support, including
handling medical queries, and performing other related functions, and (g)
conforming its practices and procedures to Applicable Laws applying to the
promotion, sales and marketing, access, and distribution of the Products in the
Licensee Territory.  

37

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

6.2Commercialization Plan.  As soon as reasonably practicable, but no later than
[***], Licensee shall prepare and present to the CGB a reasonably detailed plan
for the Commercialization of the Product in the Licensee Territory (the
“Commercialization Plan”).  The Commercialization Plan will include specific
information on a country-by-country basis, as applicable, and shall be
consistent with the global commercialization plan for branding and
messaging.  Licensee shall update and amend the Commercialization Plan [***]
following the First Commercial Sale of the Product in the Licensee Territory and
present such updates and any amendments to the CGB for review and
discussion.  Subject to the terms of this Agreement and compliance with the
Commercialization Plan, Licensee shall have full Control and authority with
respect to the day-to-day Commercialization of the Products and implementation
of the Commercialization Plan.

6.3 Diligence.  

(a)General.  During the Term, Licensee shall use Commercially Reasonable Efforts
to Commercialize the Products for each and every Indication that receives
Regulatory Approval in the Licensee Territory.  

(b)Product Launch.  Licensee shall use Angelini Commercially Reasonable Efforts
to launch the Product for each Indication that has received Regulatory Approval
and, if required by Applicable Law, Pricing and Reimbursement Approval in the
Licensee Territory (including any Indication that received Regulatory Approval
as a result of Ovid’s Independent Development Activities). As applicable,
Licensee shall obtain all necessary Pricing and Reimbursement Approvals
necessary to list and to launch such Product for such Indication following
receipt of MAA Approval of such Product in a country.  Without limiting the
generality of the foregoing, Licensee shall use Angelini Commercially Reasonable
Efforts to launch the Product in each country in the Licensee Territory within
[***] after receiving Regulatory Approval, or, where required by Applicable Law,
after the publication of the Pricing and Reimbursement Approval, of the Product
for an Indication from the applicable Regulatory Authority in such
country.  Thereafter, Licensee shall utilize Commercially Reasonable Efforts in
the ongoing support for such Product in such country.

(c)Commercial Updates.  Licensee shall update the CGB on [***] basis regarding
its Commercialization activities with respect to the Products in the Licensee
Territory.  Each such update shall be in a form to be agreed by the CGB and
shall summarize Licensee’s and its Affiliates’ and Sublicensees’ significant
Commercialization activities with respect to the Products in the Licensee
Territory, and shall contain at least such information at a level of detail
reasonably required by Ovid to determine Licensee’s compliance with its
diligence obligations set forth in this Section 6.3.  Such updates shall include
Licensee’s sales activities, sales forecasts for at least the next [***],
marketing activities, and Medical Affairs Activities.

6.4Coordination of Commercialization Activities.

(a)Generally.  The Parties, through the CGB (or JPT or other designated team),
shall update each other on Commercialization strategies for the Product (e.g.,
for market and payor research, branding and messaging, international congresses,
advisory boards) in their respective territories, and the Parties shall work
together to identify and take advantage of any

38

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

potential global strategies and messaging.  The foregoing shall not be construed
as requiring either Party to seek the other Party’s consent in connection with
such first Party establishing or implementing any sales, marketing, or medical
affairs practices in such first Party’s territory.

(b)Pricing. Following the CGB discussion and processes, Licensee shall keep Ovid
timely informed on the status of any application for Pricing and Reimbursement
Approval or material updates to an existing Pricing and Reimbursement Approval
in the Licensee Territory, including any discussion with a Regulatory Authority
with respect thereto. Licensee and its Affiliates and Sublicensees shall [***]
include a Product, [***] of the Product [***] and the Product [***].

(c)Sharing of Promotional Materials.  Licensee shall, at its own expense,
prepare, develop, produce, or otherwise obtain and utilize sales, promotional,
advertising, marketing, website, educational, and training materials (the
“Promotional Materials”) to support its Commercialization activities in the
Licensee Territory, and shall ensure that such Promotional Materials, as well as
all information contained therein, comply with all Applicable Laws and are
consistent with the Regulatory Approvals obtained for the Product in the
applicable jurisdiction in the Licensee Territory.  At Ovid’s request, Licensee
shall share samples of and updates to Promotional Materials with respect to the
Commercialization of the Products with Ovid. If Ovid has such promotional
materials available for the Product for the Ovid Territory prior to the
commercial launch of such Product in the Licensee Territory, Ovid will share
such materials with the Licensee upon its request.

(d)Commercialization in Ovid Territory.  For clarity, Ovid shall have the
exclusive right to Commercialize the Product in the Ovid Territory at its own
expense, with or without Third Party(ies).

6.5Medical Affairs Activities.

(a)Coordination of Global Medical Affairs Activities.  Ovid shall be responsible
for all Medical Affairs Activities for the Product in the Ovid Territory in
accordance with the medical affairs portion of the Development Plan.  Licensee
shall be responsible for Medical Affairs Activities in the Licensee Territory in
accordance with the medical affairs portion of the Development Plan, provided,
however, that Ovid shall have the right, but not the obligation, to also conduct
Medical Affairs Activities in the Licensee Territory in global support of the
Product, consistent with the medical affairs portion of the Development Plan and
in coordination and agreement with Licensee, such agreement not to be
unreasonably withheld, conditioned, or delayed.  Licensee will not undertake
Medical Affairs Activities in the Ovid Territory without Ovid’s prior written
consent, to be given on a case-by-case basis in Ovid’s sole discretion.

(b)Advisory Panels.  To the extent practicable, each Party shall give the other
Party written notice at least [***] in advance of any major market or
international level advisory panel meetings with key opinion leaders with
respect to the Commercialization of the Products in the Licensee Territory and
the Ovid Territory that are held, sponsored, or attended by either Party or its
Affiliate or sublicensee, and each Party shall have the right to attend and
participate in such meetings with the consent of the other Party.  

39

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(c)Medical Information. Ovid will provide Licensee with any relevant materials
developed by Ovid for the Product in the Ovid Territory for medical information,
including reports of collected and answered inquires, which Licensee may use in
connection with medical affairs activities in the Licensee Territory.  For
clarity, Ovid shall provide such materials in the form used by Ovid in the Ovid
Territory.

(d)Scientific Training. At times reasonably agreed by the Parties, Ovid will
deliver the onboarding scientific training to Licensee’s medical and commercial
team and to share updates with respect to the Commercialization of the
Product.  Each Party shall bear its own cost in relation to such meetings.

6.6Diversion.  To enforce the Parties’ respective rights and obligations set
forth in Sections 2.1, 2.4, and 2.8 of the Agreement, to the extent permitted by
Applicable Law, each Party hereby covenants and agrees that it and its
Affiliates shall not, and it shall contractually obligate (and use Commercially
Reasonable Efforts to enforce such contractual obligation) its sublicensees not
to, directly or indirectly, promote, market, distribute, import, sell, or have
sold any Product, including via the Internet or mail order, to any Third Party
or to any address or Internet Protocol address or the like in the other Party’s
territory.  Neither Party shall engage, nor permit its Affiliates and
sublicensees to engage, in any advertising or promotional activities relating to
any Product for use directed primarily to customers or other buyers or users of
such Product located in any country or jurisdiction in the other Party’s
territory, or solicit orders from any prospective purchaser located in any
country or jurisdiction in the other Party’s territory.  If a Party or its
Affiliates or sublicensees receives any order for a Product for use from a
prospective purchaser located in a country or jurisdiction in the other Party’s
territory, such Party shall immediately refer that order to such other Party and
shall not accept any such orders.  Neither Party shall, nor permit its
Affiliates and sublicensees to, deliver or tender (or cause to be delivered or
tendered) any Product for use in the other Party’s territory.

6.7Ovid’s Right to Commercialize.  Notwithstanding anything to the contrary
herein, if Ovid conducts Development activities for the Product in the Licensee
Territory as provided in Section 2.3(a) for any Additional Indication(s) for
which Licensee has elected to not share Development Costs as provided in Section
8.2(a) and/or Section 8.2(b), as applicable, then prior to filing for Regulatory
Approval for the Product in any Additional Indication, the Parties shall discuss
in good faith whether Licensee wishes to include such Additional Indication
within the Field  and to Commercialize such Product in such Additional
Indications.  For clarity, neither Party may file for Regulatory Approval or
Commercialize Products in (i) any Additional Indication for which Licensee has
elected not to share Development Costs or (ii) any additional indication other
than Rare Diseases unless the Parties mutually agree to do so.

7.

Manufacture and Supply

7.1Upon Licensee’s request, Ovid will manufacture and supply, itself or through
a Third Party contract manufacturer, all Drug Product for use in the Development
and Commercialization of the Products under this Agreement and according to the
Supply Agreement.  All Drug Product supplied by Ovid to Licensee or Licensee
Affiliate for use for Development and Commercial purposes shall be supplied at
[***], provided that [***] (“Total Supply Price Threshold”). In case the Total
Supply Price will be [***], the Cost of Good for such Drug Product

40

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

will be [***] the Total Supply Price Threshold.  For clarity, the Total Supply
Price Threshold [***].  Payment shall be due within [***] after Licensee’s
receipt from Ovid of an invoice for such Drug Product.  Drug Product shall be
delivered EXW (Incoterms 2020) at supplier facility (or that of its Third Party
contract manufacturer), and Licensee shall be responsible for all costs of
freight, insurance, taxes and duties associated with shipment of Drug Product to
Licensee’s designated delivery point.  Licensee shall be responsible, at its
expense, for the final packaging and labeling of the Product for all countries
in the Licensee Territory.  Licensee shall also be responsible, at its sole
expense, for any specific manufacturing requirements, such as stability studies
or development of finished Product presentations, necessary to obtain MAA
Approval of the Product in the Licensee Territory.  If Licensee is manufacturing
Drug Product following the Technology Transfer Completion Date, Ovid may
request, and Licensee or Licensee Affiliate will supply Drug Product to Ovid, on
the same terms as set forth above, pursuant to a mutually agreed supply
agreement.  

8.

Financial Provisions

8.1Upfront and Technology Transfer Financials.  

(a)Upfront Payment.  Licensee shall make a one-time, non-refundable,
non‑creditable upfront payment to Ovid of twenty million dollars ($20,000,000)
within five (5) business days after the Effective Date.

(b)Technology Transfer and Compound Delivery Payment.

(i)Within [***] following (A) the transfer to Licensee of [***], (B) the
delivery ([***]) to Licensee or to Licensee Affiliate of [***] and (C) [***],
Licensee shall pay to Ovid a one-time, non-refundable, non-creditable payment of
(1) [***] if [***], or (2) [***] if [***].  Licensee shall use Angelini
Commercially Reasonable Efforts to cooperate with Ovid and Lundbeck to implement
the foregoing transfers within the timelines set forth in this Section
8.1(b)(i).

(ii)Within [***] following the Technology Transfer Completion Date, Licensee
shall make a one-time, non-refundable, non-creditable technology transfer
payment of [***]. Licensee shall use Angelini Commercially Reasonable Efforts to
cooperate with Ovid and Lundbeck to implement the Technology Transfer Agreement
within [***] after the Effective Date.

8.2Sharing/Reimbursements of Development Costs.

(a)Shared Development Costs.  With respect to Joint Development Activities
conducted pursuant to Section 4.2(b) or Section 4.3 directed to obtaining
Regulatory Approval for any Indication, excluding the Ovid Ongoing Trials, Ovid
shall bear [***] and Licensee shall bear [***] of all Development Costs for such
Joint Development Activities.  No later than [***] after the beginning of each
Calendar Quarter during which a Party will perform any Joint Development
Activities pursuant to Section 4.2(b) or Section 4.3 in such Calendar Quarter,
such Party shall submit to the other Party a statement setting forth the
Development Costs incurred, including the other Party’s share (calculated in
accordance with the foregoing sentence) of (i) estimated Development Costs for
the then current quarter; (ii) variances from prior invoiced estimates and

41

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

actual Development Costs; and (iii) Development Costs incurred by or on account
of such Party in the past quarter not previously invoiced.  Such invoice shall
include a reasonably detailed report for such Development Costs, including
reasonable supporting documents.  The other Party shall pay the amount invoiced
within [***] after the receipt of the invoice, subject to the other Party’s
right to audit the invoicing Party’s records and books related to such costs as
provided in Section 9.4.  If both Parties will perform Joint Development
Activities pursuant to Section 4.2(b) or Section 4.3 under the Development Plan
in such Calendar Quarter, the Parties shall consolidate the payments for such
Calendar Quarter into a single payment from one Party to the other Party, as
applicable.

(b)Independent Development Costs.  In general, each Party shall bear all
Development Costs incurred by or on account of such Party in performing its own
Independent Development Activities (the “Independent Development Costs”).  After
the completion of such Independent Development Activities, such Party shall
provide the other Party (the “Non-Funding Party”) with a report of such
Independent Development Costs.  If a Non-Funding Party desires to submit any
portion of the Data, or reference any portion of a Regulatory Filing, resulting
from Independent Development Activities conducted by the other Party to support
any Regulatory Approval in the Non-Funding Party’s territory, then such
Non-Funding Party may notify the other Party in writing of such request at any
time following the completion of such Independent Development
Activities.  Within [***] after its receipt of such notice, the Party having
conducted such Independent Development Activities shall submit to the other
Party a reasonably detailed invoice for, [***] of the Independent Development
Costs incurred [***] in connection with the performance of such Independent
Development Activities, with such invoiced amount representing the Non-Funding
Party’s base share of Development Costs ([***]), had such Party originally opted
in, plus [***], provided that in no event will either Party be required to pay,
as a result of the application of such premium, more than [***] the costs
actually incurred in conducting such Independent Development Activities.  If the
Non-Funding Party subsequently uses or references such Data, in whole or in part
to support Regulatory Approval of the Product in the applicable Indication in
its territory, then such Party shall notify the conducting Party in writing of
such decision and pay the amount set forth in the invoice within [***] after its
submission of a Regulatory Filing including or referencing such Data.

(c)Internal Development Cost. Each Party shall record and calculate its
Development Costs for the Development Activities implemented from the Effective
Date on an FTE basis at the applicable FTE Rate.  The Parties agree that [***]
from the Effective Date.

8.3Development Milestone Payments.

(a)Development Milestones.  Subject to the remainder of this Section 8.3,
Licensee shall pay to Ovid the one-time, non-refundable, non-creditable payments
set forth in the table below upon the achievement of the applicable milestone
event (whether by or on behalf of Licensee or its Affiliates or Sublicensees or
Ovid or its Affiliates or licensee(s) (other than Licensee)).  



42

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Regulatory Milestone Event

Regulatory Milestone Amount

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

(b)Notice and Payment.  Each Party shall notify the other Party in writing
within [***] after the achievement of any milestone event set forth in this
Section 8.3 by such Party or its Affiliates or Sublicensees.  Licensee shall pay
to Ovid the applicable development milestone payment within [***] after the
delivery or receipt of such notice.

(c)One-time Payment. Each of the above Regulatory Milestone amounts shall only
be payable once no matter how many times the corresponding Regulatory Milestone
Event is achieved.  

(d)For clarity, Licensee shall pay to Ovid each Regulatory Milestone amount the
first time that the corresponding Regulatory Milestone Event is achieved.

8.4Sales Milestones Payments.  

(a)Licensee shall pay to Ovid the one-time, non-refundable, non-creditable
payments set forth in the table below when the aggregated Net Sales of all
Products in the Licensee Territory in any Calendar Year first reach the values
indicated in the table below.  For clarity, each payment in this Section 8.4
shall be payable once only upon first achievement of the applicable milestone
event, regardless of the number of times such milestone is subsequently
achieved.

Aggregate Net Sales of all Products in the Licensee Territory in a Calendar Year

Sales Milestone Payment Amount

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

43

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(b)Notice and Payment.  As part of the report in Section 9.1, Licensee shall
provide written notice to Ovid if the aggregated Net Sales of all Products in
the Licensee Territory in any Calendar Year first reach the values set forth in
Section 8.4(a), and Licensee shall pay to Ovid the corresponding Net Sales
milestone payment along with its payment of royalties in accordance with Section
9.1, following the end of the Calendar Quarter in which such Net Sales milestone
is achieved.

(c)One-time Payment. Each of the above Sales Milestone amounts shall only be
payable once during the Term of this Agreement no matter how many times the
corresponding Sales Milestone Event is achieved.  For clarity, Licensee shall
pay to Ovid each Sales Milestone amount the first time that the corresponding
Sales Milestone Event is achieved.

8.5Royalty During the Royalty Term.

(a)Royalty Rate. Subject to the remainder of this Section 8.5, during the
Royalty Term, Licensee shall make quarterly non-refundable, non-creditable
royalty payments to  Ovid on the annual Net Sales of all Products sold in the
Licensee Territory at the applicable rate to the relevant portion of annual Net
Sales as set forth below:

Annual Net Sales of all Products in the Licensee Territory

Royalty Rate

Portion of annual Net Sales up to [***]

[***]%

Portion of annual Net Sales greater than [***] and less than or equal to [***]

[***]%

Portion of annual Net Sales greater than [***] and less than or equal to [***]

[***]%

Portion of annual Net Sales greater than [***]

[***]%

For example purposes only, [***].

(b)Royalty Term. Royalties shall be paid on a Product-by-Product and
country-by-country basis in the Licensee Territory from the First Commercial
Sale of such Product in such country by or on behalf of Licensee, its
Affiliates, or Sublicensees, until the last to occur of (i) the expiration of
the last‑to‑expire Valid Claim of the Ovid Patents (ii) the expiration of all
Market Exclusivity covering such Product in such country, and (iii) fifteen (15)
years after the First Commercial Sale of such Product in such country  (the
“Royalty Term”).

(c)Royalty Stacking Reduction.  If it is necessary for Licensee to obtain a
license from a Third Party under any Patent in a particular country in the
Licensee Territory in order to sell the Compound or the Compound incorporated
into a Product for the Initial Indication or, if Licensee does not exercise the
Second Indication Opt-Out, the Second Indication in such country and Licensee
obtains such a license, then solely during the Royalty Term, Licensee may

44

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

deduct from the royalty payment that would otherwise have been due pursuant to
Section 8.5(a) with respect to Net Sales of such Product in such country in a
particular Calendar Quarter an amount equal to [***] of the royalties paid by
Licensee to such Third Party pursuant to such license on account of the sale of
such Product in such country during such Calendar Quarter.

(d)Royalty Floor.  Notwithstanding the foregoing Sections 8.5(c) and Section 8.7
with respect to any Product in any Calendar Quarter, the royalties that would
otherwise have been due under Section 8.5(a) with respect to Net Sales of such
Product in the applicable country(ies) during such Calendar Quarter shall not be
reduced by more than [***] as a result of all such reductions.

8.6Royalties During the Extended Commercialization Term.  During the Extended
Commercialization Term, Licensee shall pay to Ovid a quarterly non-refundable,
non-creditable royalty of [***] on the annual Net Sales of all Products sold in
the Licensee Territory, as calculated by multiplying the foregoing royalty rate
by the amount of Net Sales of the Product in the Territory in the applicable
Calendar Quarter.

8.7Royalty Reduction for Generic Competition. If at any time Generic Product
Competition exists in a given country with respect to a Product, then the
royalty rate set forth in Section 8.5(a) with respect to sales of such Product
in such country shall be reduced by [***].  For clarity, if Generic Product
Competition ceases to exist, then the royalty rate shall no longer be reduced.

8.8Upstream License Agreement Payments.  Any and all payments that become due
under the Lundbeck License Agreement as a result of activities under this
Agreement, whether by or on behalf of Ovid or by Licensee or its Affiliate or
Sublicensee, shall be the responsibility of Ovid and Ovid shall make such
payment in accordance with the terms of the Lundbeck License Agreement.

9.

Payment; Records; Audits

9.1Payment; Reports.  All royalty payments due under this Agreement shall be
accompanied by a report setting forth, on a country-by-country basis, Net Sales
of the Products by Licensee and its Affiliates and Sublicensees in the Licensee
Territory in sufficient detail to permit confirmation of the accuracy of the
royalty payment made, including, for each country, the number of Products sold,
the gross sales and Net Sales of Products, including the deductions from gross
sales to arrive at Net Sales, the royalty payable, the exchange rates used, any
adjustments to the royalty paid during the Royalty Term pursuant to Section
8.5(c), and whether any Net Sales milestone under Section 8.4 has been
achieved.  Within [***] following the end of each Calendar Quarter during the
Royalty Term and Extended Commercialization Term, Licensee shall provide Ovid
with the foregoing report and the payment due for such Calendar Quarter.  For
clarity, royalty payments during the Extended Commercialization Term shall not
be subject to any offsets or reductions whatsoever, including those set forth in
Section 8.5(c).  Prior to the First Commercial Sale of the Product in the
Licensee Territory, the Parties will agree on the form of royalty
report.  Licensee shall submit a single report for all Net Sales during a
Calendar Year, including all of Licensee’s and its Affiliates’ and Sublicensees’
Net Sales, but shall separately identify the Net Sales and other information
applicable to each entity.

45

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

9.2Exchange Rate; Manner and Place of Payment.  All references to dollars and
“$” herein shall refer to U.S. dollars.  Unless otherwise specified herein, all
payments due under this Agreement shall be payable in U.S. dollars.  When
conversion of Net Sales from any currency other than U.S. dollars is required,
such conversion shall be at the exchange rate equal to the conversion rate for
the U.S. dollar for the currency of the country in which the applicable Net
Sales were made as published by [***].  All payments owed under this Agreement
shall be made by wire transfer in immediately available funds to a bank and
account designated in writing by Ovid, unless otherwise specified in writing by
Ovid.  

9.3Taxes.

(a)Taxes on Income.  Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
activities of the Parties under this Agreement.  

(b)Tax Cooperation.  The Parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding or similar obligations in
respect of the milestone payments, royalty payments, and other payments made by
Licensee to Ovid under this Agreement.  To the extent that Licensee is required
by Applicable Laws to deduct and withhold taxes on any payment to Ovid, Licensee
shall withhold the amount of such taxes otherwise payable to Ovid and, if and
when necessary pay the amounts of such taxes to the proper Governmental
Authority in a timely manner and promptly transmit to Ovid an official tax
certificate or other evidence of such payment sufficient to enable Ovid to claim
such payment of taxes.  Ovid shall provide Licensee any tax forms that may be
reasonably necessary in order for Licensee to not withhold tax or to withhold
tax at a reduced rate under an applicable bilateral income tax treaty, to the
extent legally able to do so.  Ovid shall use reasonable efforts to provide any
such tax forms to Licensee in advance of the due date.  Licensee shall provide
Ovid with reasonable assistance to enable the recovery, as permitted by
Applicable Laws, of withholding taxes or similar obligations resulting from
payments made under this Agreement, such recovery to be for the benefit of
Ovid.  Licensee shall have the right to deduct any such tax, levy, or charge
actually paid from payment due to Ovid.  Each Party agrees to assist the other
Party in claiming exemption from such deductions or withholdings under double
taxation or similar agreement or treaty from time to time in force and in
minimizing the amount required to be so withheld or deducted.

(c)Taxes Resulting From Licensee’s Action. If a Party takes any action of its
own discretion (not required by a Regulatory Authority and without consent of
the other Party), including any assignment, sublicense, change of place of
incorporation, or failure to comply with Applicable Laws or filing or record
retention requirements, which results in a withholding or deduction obligation
(a “Withholding Tax Action”), then such Party shall pay the sum associated with
such Withholding Tax Action.  For clarity, if Licensee undertakes a Withholding
Tax Action, then the sum payable by Licensee (in respect of which such deduction
or withholding is required to be made) shall be increased to the extent
necessary to ensure that Ovid receives a sum equal to the sum which it would
have received had no such Withholding Tax Action occurred.  If a change in
Applicable Laws results in a withholding or deduction obligation absent either
Party taking a Withholding Tax Action, then the amount of such withholding or
deduction obligation shall be paid by Licensee to the applicable Governmental
Authority on behalf of Ovid, provided that Licensee shall assist Ovid in
minimizing or recovering such withholding or deduction obligation.  

46

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

The Parties shall use commercially reasonable efforts to invoke the application
of any applicable bilateral income tax treaty that would reduce or eliminate
otherwise applicable taxes with respect to payments payable pursuant to this
Agreement.

9.4Records; Audit.  Each Party shall maintain complete and accurate records in
sufficient detail in relation to this Agreement to permit the other Party to
confirm the accuracy of the amount of Development Costs to be reimbursed or
shared, achievement of Net Sales milestones, and the amount of royalty and other
payments payable under this Agreement.  Each Party will keep such books and
records for at least [***] following the Calendar Year to which they pertain. 
Upon reasonable prior notice, such records shall be inspected during regular
business hours at such place or places where such records are customarily kept
by an independent certified public accountant (the “Auditor”) selected by the
auditing Party and reasonably acceptable to the audited Party for the sole
purpose of verifying for the auditing Party the accuracy of the financial
reports furnished by the audited Party pursuant to this Agreement or of any
payments made, or required to be made, by or to the audited Party pursuant to
this Agreement.  Before beginning its audit, the Auditor shall execute an
undertaking acceptable to each Party by which the Auditor agrees to keep
confidential all information reviewed during the audit.  Such audits may occur
no more often than [***].  Each Party shall only be entitled to audit the books
and records from the [***] in which the audit request is made.  The Auditor
shall not disclose the audited Party’s Confidential Information to the auditing
Party, and shall only verify the accuracy or inaccuracy of the financial reports
furnished by the audited Party or the amount of payments by such Party under
this Agreement, and, in the case of any inaccuracy, the amount of such
inaccuracy.  In the event that the final result of the inspection reveals an
undisputed underpayment or overpayment, the underpaid or overpaid amount shall
be settled within [***] after the Auditor’s report.  The auditing Party shall
bear the full cost of such audit unless such audit reveals an overpayment to, or
an underpayment by, the audited Party, which underpayment or overpayment was
more than [***], in which case the audited Party shall reimburse the auditing
Party for the costs for such audit.  For clarity, the foregoing audit rights may
also be exercised by Ovid on behalf of Lundbeck pursuant to the terms of the
Lundbeck License Agreement.  

9.5Late Payments.  In the event that any payment due under this Agreement is not
paid when due in accordance with the applicable provisions of this Agreement,
the payment shall accrue interest from the date due [***]; provided, however,
that in no event shall such rate exceed the maximum legal annual interest
rate.  The payment of such interest shall not limit the Party entitled to
receive payment from exercising any other rights it may have as a consequence of
the lateness of any payment.  

10.

Intellectual Property

10.1Ownership.  

(a)Data. All Data generated in connection with any Development or Commercial
activities with respect to any Product conducted solely by or on behalf of Ovid
and its Affiliates and licensees (other than Licensee) (the “Ovid Data”) shall
be the sole and exclusive property of Ovid or such Affiliates or licensees, as
applicable.  All Data generated in connection with any Development or Commercial
activities with respect to any Product conducted solely by or on behalf of
Licensee or its Affiliates or Sublicensees (the “Licensee Data”) shall be the
sole

47

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

and exclusive property of Licensee or such Affiliates or Sublicensees, as
applicable.  All Data generated in connection with any Joint Development
Activities or joint Commercial activities with respect to any Product and for
which the Parties are sharing Development Costs pursuant to Section 8.2(a) shall
be jointly owned by the Parties.  For clarity, each Party shall have access and
right to use and reference the other Party’s Data as and to the extent set forth
in this Agreement.

(b)Inventions.  Inventorship of any Inventions will be determined in accordance
with the standards of inventorship and conception under U.S. patent laws.  The
Parties will work together to resolve any issues regarding inventorship or
ownership of Inventions.  Ownership of Inventions will be allocated as follows:

(i)Ovid shall solely own all data, Inventions, and Patents claiming such
Inventions that relate to the composition, formulation, manufacture, dosing, new
indications or method of use of the Compound, or any improvement of any such
composition, manufacture, or use, including in combination with other agents or
components (each, a “Compound Invention”).  All Compound Inventions will be
included in the Ovid Know-How, and Patents in the Licensee Territory claiming
such Inventions will be included in the Ovid Patents.  To the extent that any
Compound Invention is made by Licensee, whether solely or jointly with Ovid,
Licensee shall, and hereby does, transfer and assign to Ovid, without additional
consideration, all of its right, title, and interest in such Compound
Invention.  To effectuate the foregoing assignment, Licensee shall ensure that
all entities and individuals that perform any Development under this Agreement
are under a written or other legally enforceable obligation to assign all of its
right, title, and interest in such Invention to Licensee or to an entity that is
obligated to assign all right, title, and interest to Licensee.

(ii)Except for Compound Inventions, each Party shall solely own any Inventions
made solely by it and its Affiliates’ employees, agents, or independent
contractors, and the Parties shall jointly own any Inventions that are made
jointly by employees, agents, or independent contractors of one Party and its
Affiliates together with employees, agents, or independent contractors of the
other Party and its Affiliates (“Joint Inventions”).  All Patents claiming
patentable Joint Inventions shall be referred to herein as “Joint
Patents”.  Except to the extent either Party is restricted by the licenses
granted to the other Party under this Agreement, each Party shall be entitled to
practice, license, assign, and otherwise exploit its interest under the Joint
Inventions and Joint Patents without the duty of accounting or seeking consent
from the other Party.  

10.2Patent Prosecution and Maintenance.  

(a)Ovid Patents.

(i)Subject to the remainder of this Section 10.2(a), and as between the Parties,
Ovid shall have the sole right, but not the obligation, to control the
preparation, filing, prosecution, and maintenance (including any interferences,
reissue proceedings, reexaminations, inter partes review, patent term
extensions, applications for supplementary protection certificates, oppositions,
invalidation proceedings and defense of validity or enforceability challenges)
of the Ovid Patents (other than Joint Patents) worldwide, using counsel of its
own choice.  Subject to the terms of the Lundbeck License Agreement, Ovid shall
(A) keep Licensee informed of material

48

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

progress with regard to the preparation, filing, prosecution, and maintenance of
the Ovid Patents in the Licensee Territory, sufficiently in advance for Licensee
to be able to review any material documents, including content, timing, and
jurisdiction of the filing of such Ovid Patents in the Licensee Territory, (B)
consult with, and consider in good faith the requests and suggestions of,
Licensee with respect to strategies for filing, prosecuting, and defending, if
any, the Ovid Patents in the Licensee Territory, and (C), [***].

(ii)In the event that Ovid desires to abandon or cease prosecution or
maintenance of any Ovid Patent in any country in the Licensee Territory, Ovid
shall provide reasonable prior written notice to Licensee of such intention to
abandon (which notice shall, to the extent possible, be given no later than
[***] prior to the next deadline for any action that must be taken with respect
to any such Ovid Patent in the relevant patent office).  In such case, upon
Licensee’s written election provided no later than [***] after such notice from
Ovid, Ovid shall continue prosecution and maintenance of such Ovid Patent at
Licensee’s direction and expense.  If Licensee does not provide such election
within [***] after such notice from Ovid, Ovid may, in its sole discretion,
continue prosecution and maintenance of such Ovid Patent or discontinue
prosecution and maintenance of such Ovid Patent.

(b)Licensee Patents.  

(i)Subject to the remainder of this Section 10.2(b), Licensee shall have the
first right, but not the obligation, to control the preparation, filing,
prosecution and maintenance (including any interferences, reissue proceedings,
reexaminations, patent term extensions, applications for supplementary
protection certificates, oppositions, invalidation proceedings, and defense of
validity or enforceability challenges) of all Licensee Patents (other than Joint
Patents) worldwide, at its sole cost and expense and by counsel of its own
choice in the Licensee Territory and by counsel mutually agreed to by the
Parties in the Ovid Territory.  Licensee shall keep Ovid informed of the status
of filing, prosecution, maintenance, and defense, if any, of the Licensee
Patents, and Licensee shall consult with, and consider in good faith the
requests and suggestions of, Ovid with respect to strategies for filing,
prosecuting, and defending the Licensee Patents.

(ii)In the event that Licensee desires to abandon or cease prosecution or
maintenance of any Licensee Patent, Licensee shall provide reasonable prior
written notice to Ovid of such intention to abandon (which notice shall, to the
extent possible, be given no later than [***] prior to the next deadline for any
action that must be taken with respect to any such Licensee Patent in the
relevant patent office).  In such case, upon Ovid’s written election provided no
later than [***] after such notice from Licensee, Ovid shall have the right to
assume prosecution and maintenance of such Licensee Patent at Ovid’s expense and
Licensee shall assign to Ovid all of its rights, title, and interest in and to
such Licensee Patent.  If Ovid does not provide such election within [***] after
such notice from Licensee, Licensee may, in its sole discretion, continue
prosecution and maintenance of such Licensee Patent or discontinue prosecution
and maintenance of such Licensee Patent.

(c)Joint Patents.  

(i)Subject to the remainder of this Section 10.2(c), Ovid shall have the first
right, but not the obligation, to prepare, file, prosecute, and maintain
(including any

49

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

interferences, reissue proceedings, reexaminations, patent term extensions,
applications for supplementary protection certificates, oppositions,
invalidation proceedings, and defense of validity or enforceability challenges)
Joint Patents using a patent counsel selected by Ovid in the Ovid Territory and
counsel mutually agreed to by the Parties in the Licensee Territory.. Ovid shall
keep Licensee informed of material progress with regard to the preparation,
filing, prosecution, maintenance, and defense, if any, of the Joint Patents,
including content, timing, and jurisdiction of the filing of such Joint Patents,
and Ovid shall consult with, and consider in good faith the requests and
suggestions of, Licensee with respect to filing, prosecuting, and defending of
the Joint Patents in the Licensee Territory.

(ii)In the event that Ovid desires to abandon or cease prosecution or
maintenance of any Joint Patent in any country in the Licensee Territory, Ovid
shall provide reasonable prior written notice to Licensee of such intention to
abandon (which notice shall, to the extent possible, be given no later than
sixty (60) days prior to the next deadline for any action that must be taken
with respect to any such Joint Patent in the relevant patent office).  In such
case, at Licensee’s sole discretion, upon written notice from Licensee to Ovid,
Licensee may elect to continue prosecution or maintenance of any such Joint
Patent at its own expense, and Ovid shall execute such documents and perform
such acts, at Licensee’s expense, as may be reasonably necessary to allow
Licensee to continue the prosecution and maintenance of such Joint Patent in
such country in the Licensee Territory.  Any such assignment shall be completed
in a timely manner to allow Licensee to continue prosecution and maintenance of
any such Joint Patent and any such Patent so assigned shall cease to be either a
Joint Patent or a Licensee Patent and shall no longer be subject to the licenses
and other rights granted by Licensee to Ovid under this Agreement

(d)Cooperation. Each Party agrees to cooperate fully in the preparation, filing,
prosecution, maintenance, and defense, if any, of Patents under Section 10.2 and
in the obtaining and maintenance of any patent term extensions and supplementary
protection certificates and their equivalents, at its own cost (except as
expressly set forth otherwise in this Section 10).  Such cooperation includes
(i) executing all papers and instruments, or requiring its employees or
contractors, to execute such papers and instruments, so as enable the other
Party to apply for and to prosecute patent applications in any country as
permitted by Section 10.2; and (ii) promptly informing the other Party of any
matters coming to such Party’s attention that may affect the preparation,
filing, prosecution, or maintenance of any such patent application and the
obtaining of any patent term extensions or supplementary protection certificates
or their equivalents.

10.3Patent Enforcement.

(a)Notice.  Each Party shall notify the other within [***] of becoming aware of
any alleged or threatened infringement by a Third Party of any of the Ovid
Patents (including Joint Patents) in the Licensee Territory, which infringement
adversely affects or is reasonably expected to adversely affect any Product,
including any declaratory judgment, opposition, or similar action alleging the
invalidity, unenforceability, or non-infringement of any of the Ovid Patents
(collectively, “Product Infringement”).  

(b)Enforcement Right.  Ovid shall have the first right to use Ovid Commercially
Reasonable Efforts to bring and control any legal action in connection with such

50

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Product Infringement at its own expense as it reasonably determines
appropriate.  If Ovid (i) decides not to bring such legal action against a
Product Infringement (the decision of which Ovid shall inform Licensee promptly)
or (ii) Ovid otherwise fails to bring such legal action against a Product
Infringement within [***] after first becoming aware of such Product
Infringement, subject to the terms of the Lundbeck License Agreement, Licensee
shall have the right to bring and control any legal action in connection with
such Product Infringement at its own expense as it reasonably determines
appropriate after [***] Ovid.

(c)Collaboration.  Each Party shall provide to the enforcing Party reasonable
assistance in such enforcement, at such enforcing Party’s request and expense,
including to be named in such action if required by Applicable Laws to pursue
such action.  The enforcing Party shall keep the other Party regularly informed
of the status and progress of such enforcement efforts, shall reasonably
consider the other Party’s comments on any such efforts, including determination
of litigation strategy and filing of material papers to the competent
court.  The non-enforcing Party shall be entitled to separate representation in
such matter by counsel of its own choice and at its own expense, but such Party
shall at all times cooperate fully with the enforcing Party.  

(d)Expense and Recovery.  

(i)Except as set forth in Section 10.3(d)(ii), the enforcing Party shall be
solely responsible for any cost and expenses incurred by such Party as a result
of such enforcement action.  If such Party recovers monetary damages in such
enforcement action, such recovery shall be allocated [***].

(ii)Notwithstanding the foregoing, if [***] to bring such action.  If [***],
then [***].

(e)Other Infringement.  Except for Product Infringement as set forth above, each
Party shall have the exclusive right to enforce its own Patents against any
infringement anywhere in the world.  For clarity, as between the Parties, Ovid
shall have the exclusive right to enforce (i) the Ovid Patents against any
infringement in the Licensee Territory that is not a Product Infringement, and
(ii) the Ovid Patents and Joint Patents against any infringement in the Ovid
Territory, in each case at its own expense as it reasonably determines
appropriate, and subject to the terms of the Lundbeck License Agreement. The
Parties shall discuss global enforcement strategy for the Ovid Patents and
Licensee Patents, including the defense of validity and enforceability
challenges arising from any enforcement action.    

10.4Infringement of Third Party Rights.  If any Product used or sold by
Licensee, its Affiliates, or Sublicensees becomes the subject of a Third Party’s
claim or assertion of infringement of any intellectual property rights in a
jurisdiction within the Licensee Territory, Licensee shall promptly notify Ovid
and the Parties shall promptly meet to consider the claim or assertion and the
appropriate course of action and may, if appropriate, agree on and enter into a
“common interest agreement” wherein the Parties agree to their shared, mutual
interest in the outcome of such potential dispute.  Absent any agreement to the
contrary, and subject to claims for indemnification under Article 12, each Party
may defend itself from any such Third Party claim at its own cost and expense,
provided that [***].  If [***].

51

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

10.5Trademarks.

(a)Product Trademarks.  Ovid shall develop and adopt trademarks, including trade
names, trade dresses, branding, and logos, to be used for the Products (the
“Product Marks”).  Ovid shall own all Product Marks throughout the world and all
goodwill in the Product Marks shall accrue to Ovid.  The Parties shall
collaborate to have a global, worldwide trademark to be used on the Product.  In
the event Ovid is unable to obtain or maintain the Product Marks for the Product
in the Licensee Territory or in some countries in the Licensee Territory, the
Parties shall collaborate to select such other Product Marks as may be available
for registration and marketing of the Product in those countries. Ovid shall be
responsible for the registration, maintenance, defense and enforcement of the
Product Marks using counsel of its own choice in the Ovid Territory and counsel
mutually agreed to by the Parties in the Licensee Territory.  Ovid shall keep
Licensee informed of material progress with regard to the registration,
prosecution, maintenance and defense, if any, of the Product Trademarks in the
Licensee Territory, including content, timing, and jurisdiction of the filing of
such Product Trademarks in the Licensee Territory, sufficiently in advance for
Licensee to be able to review any material documents, and Ovid shall consult
with, and consider in good faith the requests and suggestions of, Licensee with
respect to strategies for filing, prosecuting and defending the Product
Trademarks in the Licensee Territory.

(b)Trademark License.  Licensee shall use the Product Marks to Commercialize the
Product in the Licensee Territory.  In addition, unless prohibited by Applicable
Laws, Licensee shall use Commercially Reasonable Efforts to include Ovid’s
corporate trademark on the packaging and product information of the Products
sold in the Licensee Territory to indicate that the Product is licensed from
Ovid.  Ovid hereby grants to Licensee a limited, royalty-free license to use
Ovid’s corporate trademark and Product Marks solely in connection with the
Commercialization of the Product in the Licensee Territory under this
Agreement.  All use of the Product Marks and Ovid’s corporate trademark shall
comply with Applicable Laws and shall be subject to Ovid’s review and
approval.  For clarity, Licensee shall also include its (or its Affiliate’s or
Sublicensee’s, as applicable) corporate logo in the Product sold in the Licensee
Territory.

(c)Product Domain Names.  In the Licensee Territory, Licensee shall have the
exclusive right to register Product Marks as domain names, including all
internet domain names under all existing top level domains. This includes as
example top level domains such as .com, .net., .info and country code top level
domains such as .dk, .uk and .it.

11.

Representations and Warranties

11.1Mutual Representations and Warranties.  Each Party represents and warrants
to the other that, as of the Effective Date: (a) it is duly organized and
validly existing under the laws of its jurisdiction of incorporation or
formation, and has full corporate or other power and authority to enter into
this Agreement and to carry out the provisions hereof, (b) it is duly authorized
to execute and deliver this Agreement and to perform its obligations hereunder,
and the person or persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite corporate or partnership action, (c) this
Agreement is legally binding upon it, enforceable in accordance with its terms,
and does not conflict with any agreement, instrument, or understanding, oral or
written, to which it is a Party or by which it may be bound, nor violate any
material law or regulation of any court, governmental body, or administrative or
other agency having jurisdiction

52

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

over it, (d) it has the right to grant the licenses granted by it under this
Agreement; (e) the execution and delivery of this Agreement and the performance
of such Party’s obligations under this Agreement do not and will not result in
the breach of, constitute a default, cause the acceleration of performance,
require any consent under, or result in the creation of any lien, charge or
encumbrance upon any of its property or assets pursuant to any material
instrument or agreement to which it is a party, or by which it or its properties
may be bound or affected, as of the Effective Date; and (f) it is not a party to
any agreement, arrangement or understanding with any Third Party which in any
significant way prevents it from fulfilling any its material obligations under
the terms of this Agreement.

11.2Covenants.

(a)Employees, Consultants, and Contractors.  Each Party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants, and contractors who perform Development activities pursuant to this
Agreement, which agreements will obligate such persons to obligations of
confidentiality and non-use and to assign (or, in the case of contractor, grant
a license under) Inventions, in each case in a manner consistent with the
provisions of this Agreement.

(b)Debarment.  Each Party represents, warrants, and covenants to the other Party
that it is not debarred or disqualified under the U.S. Federal Food, Drug and
Cosmetic Act, as may be amended, or comparable laws in any country or
jurisdiction other than the U.S., and it does not, and will not during the Term,
employ or use the services of any person who is debarred or disqualified, in
connection with activities relating to the Compound or any Product.  In the
event that either Party becomes aware of the debarment or disqualification or
threatened debarment or disqualification of any person providing services to
such Party, including the Party itself or its Affiliates or Sublicensees, that
directly or indirectly relate to activities contemplated by this Agreement, such
Party shall immediately notify the other Party in writing and such Party shall
cease employing, contracting with, or retaining any such person to perform any
such services.

(c)Compliance.  Licensee covenants as follows:

(i)In the performance of its obligations under this Agreement, Licensee shall
comply and shall cause its and its Affiliates’ employees and contractors to
comply with all Applicable Laws.

(ii)Licensee and its and its Affiliates’ employees and contractors shall not, in
connection with the performance of their respective obligations under this
Agreement, directly or indirectly through Third Parties, pay, promise, or offer
to pay, or authorize the payment of, any money or give any promise or offer to
give, or authorize the giving of anything of value to a Public Official or
Entity or other person for purpose of obtaining or retaining business for or
with, or directing business to, any person, including, Licensee (and Licensee
represents and warrants that as of the Effective Date, Licensee, and to its
knowledge, its and its Affiliates’ employees and contractors, have not directly
or indirectly promised, offered, or provided any corrupt payment, gratuity,
emolument, bribe, kickback, illicit gift, or hospitality or other illegal or
unethical benefit to a Public Official or Entity or any other person in
connection with the performance of Licensee’s obligations under this Agreement,
and Licensee covenants that it and

53

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

its Affiliates’ employees and contractors shall not, directly or indirectly,
engage in any of the foregoing).  

(iii)Licensee and its Affiliates, and their respective employees and
contractors, in connection with the performance of their respective obligations
under this Agreement, (1) shall not violate or cause the violation of the FCPA,
Export Control Laws, or any other Applicable Laws, or otherwise cause any
reputational harm to Ovid, and (2) shall immediately notify Ovid if Licensee has
any information or suspicion that there may be a violation of any of the
foregoing in connection with activities under this Agreement.

(iv)In connection with the performance of its obligations under this Agreement,
Licensee shall comply and shall cause its and its Affiliates’ employees and
contractors to comply with Licensee’s own anti-corruption and anti-bribery
policy, a copy of which has been provided to Ovid prior to the Effective Date.

(v)Ovid will have the right, upon reasonable prior written notice and during
Licensee’s regular business hours, to conduct at its own cost and expenses
inspections of and to audit Licensee’s books and records in the event of a
suspected violation or to ensure compliance with the representations,
warranties, and covenants of this Section 11.2(c); provided, however, that in
the absence of good cause for such inspections and audits, Ovid may exercise
this right no more than annually.

(vi)In the event that Licensee has violated or been suspected of violating any
of the representations, warranties, or covenants in this Section 11.2(c),
Licensee will cause its or its Affiliates’ personnel or others working under its
direction or control to submit to periodic training that Licensee will provide
on anti-corruption law compliance.

(vii)Licensee will, at Ovid’s request, annually certify to Ovid in writing
Licensee’s compliance, in connection with the performance of Licensee’s
obligations under this Agreement, with the representations, warranties, or
covenants in Section 11.2(c), which certification shall be issued by Licensee’s
global commercial head for the Product.

(viii)Ovid shall have the right to suspend or terminate this Agreement in its
entirety where there is a credible finding, after a reasonable investigation,
that Licensee, its Affiliates, or its Sublicensees, in connection with
performance of Licensee’s obligations under this Agreement, has engaged in
chronic or material violations of the FCPA.

 

11.3Additional Ovid Representations and Warranties.  Ovid represents, warrants,
and covenants, on behalf of itself and its Affiliates, as applicable, to
Licensee that, as of the Effective Date:

(a)to the extent applicable to the performance of its obligations under this
Agreement, Ovid shall comply and shall cause its and its Affiliates’ employees
and contractors to comply with all Applicable Laws;

54

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(b)Exhibit B lists all of the Ovid Patents as of the Effective Date that are
necessary or useful for the Development, registration, use or Commercialization
of the Product in the Licensee Territory;

(c)to Ovid’s knowledge, Ovid has the right to grant all rights and licenses it
purports to grant to Licensee with respect to the Ovid Technology under this
Agreement;

(d)as set forth above, Ovid is not a party to any agreement, arrangement or
understanding with any Third Party which in any manner prevents it from
fulfilling or affects its ability to perform any of its obligations under the
terms of this Agreement to a material extent;

(e)Ovid and its Affiliates have not granted any liens or security interests on
the Ovid Technology;

(f)Ovid and its Affiliates have not received any written notice from a Third
Party that the Development of any Product conducted by Ovid prior to the
Effective Date has infringed any Patents of any Third Party;

(g)Ovid and  its Affiliates have not as of the Effective Date, and will not
during the Term, grant any right to any Third Party under the Ovid Technology
that would conflict with or derogate the licenses or other rights granted to
Licensee hereunder;

(h)no claim or action has been brought or, to Ovid’s knowledge, threatened in
writing, by any Third Party alleging that the Ovid Patents are invalid or
unenforceable, and no Ovid Patent is the subject of any interference,
opposition, cancellation, or other protest proceeding;

(i)to Ovid’s knowledge, no Third Party is infringing or misappropriating or has
materially infringed or misappropriated the Ovid Technology in the Licensee
Territory;

(j)to Ovid’s knowledge, all research and Development of the Product conducted by
or on behalf of Ovid prior to the Effective Date has been conducted in
compliance with all Applicable Laws;

(k)to Ovid’s knowledge, it has disclosed to Licensee the clinical and
non-clinical data in Ovid’s Control that is material to the evaluation of the
safety, efficacy, and manufacturing process of the Product;

(l)to Ovid’s knowledge, there are no issues or information, which to Ovid’s
knowledge and reasonable opinion, are reasonably likely to have a material
impact on the Development of the Product that have not been fully disclosed to
Licensee in the course of Licensee’s due diligence;

(m)to Ovid’s knowledge, the Ovid Technology includes all intellectual property
rights which are reasonably necessary for the Development, registration,
manufacture, use and Commercialization of the Product in the Licensee Territory
as contemplated by the terms of this Agreement;

55

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(n)no litigation has been brought against Ovid or any of its Affiliate, or
threatened in writing, which would adversely affect the rights granted to
Licensee under the Ovid Technology;

(o)neither Ovid nor any of its Affiliates has granted to any Third Party any
right (including any license or option or other right to obtain a license) to
develop or commercialize Product in the Field in the Licensee Territory that
would conflict with the rights granted to Licensee under this Agreement;

(p)as set forth above, Ovid has not granted any Third Party any license, option
or other right under or with respect to the Ovid Technology that would conflict
with or derogate from the licenses, options and other rights granted to Licensee
hereunder;

(q)Ovid has the right to grant the License under Ovid Know-How specified herein
free and clear of any liens or encumbrances which would have prevent or impair
the grant of such rights;

(r)as set forth above, to Ovid’s knowledge,  it has the right to grant the
License specified in Section 2.1 free and clear of any liens or encumbrances
which would prevent or impair the grant of such rights;

(s)as set forth above, to its knowledge, Ovid has not and will not enter into
any agreement that is or would be inconsistent with the obligations, rights and
licenses granted to Licensee in this Agreement.

(t)it will use Ovid Commercially Reasonable Efforts in the conduct of the
Development and Commercialization of the Compound and/or Product under this
Agreement and in compliance with Applicable Law; and

(u)as set forth above, it has to not and will not enter into any agreement that
is or would be inconsistent with the obligations, rights and licenses granted to
Licensee under this Agreement.

(v)Ovid: (i) has provided or made available to Licensee all material relevant
documents and written communications and materials in its and its Affiliates’
possession or Control from and to any Regulatory Authority in the Licensee
Territory related to the Product; (ii) as of the Effective Date, Ovid and its
Affiliates have not received any oral or written communication (including any
notice of inspection, deficiency letter, warning letter or similar notice) from
any Regulatory Authority alleging that the Development of Product by or on
behalf of Ovid and its Affiliates is not currently materially in compliance with
any and all applicable laws or regulations implemented by any Regulatory
Authority; and (iii) to Ovid’s knowledge, Ovid and its Affiliates have not made,
with respect to the Product, any untrue statement of material fact to any
Regulatory Authority, or failed to disclose a material fact required to be
disclosed to such Regulatory Authority.

11.4Ovid Covenants Regarding the Lundbeck License Agreement.  Ovid shall make
any and all payments that become due under the Lundbeck License Agreement as a
result of any

56

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

activity under this Agreement, whether by or on behalf of Ovid or by Licensee or
its Affiliate or Sublicensee, in each case in accordance with the terms of the
Upstream License Agreement.

(a)Ovid is in compliance in all material respects with the Lundbeck License
Agreement, and, to Licensor’s knowledge, the other party to the Lundbeck License
Agreement is not in breach or default in any respect of the Lundbeck License
Agreement pertaining to the Product.

(b)In the event that Ovid receives a notice or other communication alleging it
is in breach (including a notice or other communication threatening termination)
of the Lundbeck License Agreement, Ovid shall promptly provide Licensee with a
copy of such notice.

(c)Ovid shall not agree to any amendment or other modification (including
termination) to the Lundbeck License Agreement in a manner that materially
adversely affects the rights sublicensed to Licensee under this Agreement
without Licensee’s prior written consent, such consent not to be unreasonably
withheld or delayed.

(d)Ovid and Licensee have negotiated with Lundbeck a technology transfer
agreement (the “Technology Transfer Agreement”) for the transfer from Lundbeck
to Licensee of Know-How, information, and data owned or controlled by Lundbeck
that is necessary or reasonably useful for the manufacture of the Compound and
Drug Product in or for the Licensee Territory and according to the technology
transfer  plan (the “Technology Transfer Plan”) as attached to the Technology
Transfer Agreement. Such Technology Transfer Agreement shall provide such
transfer to be finalized over a period of [***] starting from the Effective
Date, provided that such time period shall be extended to the extent of any
delay caused by Licensee or any other factor outside Ovid’s reasonable control,
including delays caused by any force majeure event as described in Section 16.8
of the Agreement.

 

11.5Additional Licensee Representations, Warranties, and Covenants.  Licensee
represents, warrants, and covenants to Ovid that, as of the Effective Date,
Licensee has not granted, and will not grant during the Term, any right to any
Third Party under the Licensee Technology that would conflict with the rights
granted to Ovid hereunder.  Licensee further represents, warrants, and covenants
to Ovid that, as of the Effective Date, Licensee does not own or control any
Licensee Patents.  Licensee further represents, warrants, and covenants to Ovid
that Licensee has the personnel, expertise, capacity, resources, equipment, and
facilities necessary to implement the Technology Transfer Plan in accordance
with the timelines specified therein so that such plan can be completed over a
period of [***] following the date such technology transfer is commenced.

11.6Disclaimer.  Except as expressly set forth in this Agreement, THE TECHNOLOGY
AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED
“AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN
ALL CASES WITH RESPECT THERETO.  Without limiting the foregoing, (a) neither
Party represents or warrants that any data obtained from conducting Clinical

57

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Trials in one country or jurisdiction will comply with the laws and regulations
of any other country or jurisdiction, and (b) neither Party represents or
warrants the success of any study or test conducted pursuant to this Agreement
or the safety or usefulness for any purpose of the technology it provides
hereunder.

12.

Indemnification

12.1Indemnification by Ovid.  Ovid hereby agrees to defend, indemnify, and hold
harmless Licensee and its Affiliates and their respective directors, officers,
employees, and agents (each, a “Licensee Indemnitee”) from and against any and
all liabilities, expenses, and losses including any product liability, personal
injury, property damage, including reasonable legal expenses and attorneys’ fees
(collectively, “Losses”) to which any Licensee Indemnitee may become subject as
a result of any claim, demand, action, or other proceeding by any Third Party to
the extent such Losses arise out of or result from: (a) the Development, use,
handling, storage, Commercialization, or other disposition of any Compound or
Product by Ovid or its Affiliates or licensees or the contractors of any of them
(excluding any activities by or on behalf of Licensee or its Affiliates or
Sublicensees), (b) the negligence or willful misconduct of any Ovid Indemnitee,
or (c) the breach by Ovid of any warranty, representation, covenant, or
agreement made by Ovid in this Agreement; except, in each case (a)-(c), to the
extent such Losses arise out of any activities for which Licensee is obligated
to indemnify any Ovid Indemnitee(s) under Section 12.2.

12.2Indemnification by Licensee.  Licensee hereby agrees to defend, indemnify,
and hold harmless Ovid, its Affiliates, and licensees and their respective
directors, officers, employees, and agents (each, a “Ovid Indemnitee”) from and
against any and all Losses to which any Ovid Indemnitee may become subject as a
result of any claim, demand, action, or other proceeding by any Third Party to
the extent such Losses arise out of: (a) the Development, use, handling,
storage, Commercialization, or other disposition of any Compound or Product by
Licensee or its Affiliates or Sublicensees or the contractor of any of them, (b)
the negligence or willful misconduct of any Licensee Indemnitee, or (c) the
breach by Licensee of any warranty, representation, covenant, or agreement made
by Licensee in this Agreement; except, in each case (a)-(c), to the extent such
Losses arise out of any activities for which Ovid is obligated to indemnify any
Licensee Indemnitee(s) under Section 12.1.

12.3Procedure. A party that intends to claim indemnification under this
Article 12 (the “Indemnitee”) shall promptly notify the indemnifying Party (the
“Indemnitor”) in writing of any Third Party claim, demand, action, or other
proceeding (each, a “Claim”) in respect of which the Indemnitee intends to claim
such indemnification, and the Indemnitor shall have sole control of the defense
or settlement thereof.  The Indemnitee may participate at its expense in the
Indemnitor’s defense of and settlement negotiations for any Claim with counsel
of the Indemnitee’s own choice.  The indemnity arrangement in this Article 12
shall not apply to amounts paid in settlement of any action with respect to a
Claim if such settlement is effected without the consent of the Indemnitor,
which consent shall not be unreasonably withheld or delayed.  The failure to
deliver written notice to the Indemnitor within a reasonable time after the
commencement of any action with respect to a Third Party Claim shall only
relieve the Indemnitor of its indemnification obligations under this Article 12
if and to the extent the Indemnitor is actually prejudiced thereby.  The
Indemnitee shall cooperate fully with the Indemnitor and its legal

58

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

representatives in the investigation of any action with respect to a Claim
covered by this indemnification.

12.4Insurance.  Each Party, at its own expense, hereby agrees and undertakes to
maintain insurance policies with respect to the activities to be made by and
obligations assumed by each of the Party in accordance to the provisions of this
Agreement. In this respect the Parties agree to carry out at their sole expense
and with a commercially reasonable insurance company, the following liability
policies, in an amount consistent with sound business practice and reasonable in
light of its obligations under this Agreement during the Term:

(a)Clinical Trial liability policies reasonable for each specific phase and
country in which a Party is conducting activities under this Agreement, with
limits and warranties no less than those required by Applicable Law; and

(b)product liability policies with limits at a minimum equivalent to [***] per
each occurrence and per year.

The Public and Product liability policies above shall start from the Effective
Date and last for a period of [***] after the expiration or the earlier
termination of the Agreement. Each Party shall provide a certificate of
insurance (or evidence of self-insurance) evidencing such coverages to the other
Party upon request.  It is understood that such policies shall not be construed
to create any limit of either Party’s obligations or liabilities with respect to
its indemnification obligations hereunder.  In the event of use by either Party
of subcontractors, sublicensees, or any Third Party in the performance of such
Party’s obligations under the Agreement, such Party shall ensure that its
subcontractor, sublicensee, or Third Party has a proper and adequate general
liability or professional liability insurance to cover its risks with respect to
the other Party for damages mentioned above.

12.5Limitation of Liability.  NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM
THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES,
INCLUDING LOST PROFITS, IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED
HEREUNDER, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES;
provided, however, that this Section 12.5 shall not be construed to limit either
Party’s indemnification obligations under this Article 12 or damages available
as a result of a breach of a Party’s EXCLUSIVITY obligations under SECTION 2.8
or CONFIDENTIALITY OBLIGATIONS UNDER Article 13.  

13.

Confidentiality

13.1Confidential Information.  Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the Parties agree that,
during the Term and for [***] thereafter, the receiving Party shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as expressly provided for in this Agreement any
Confidential Information of the other Party, and both Parties shall keep
confidential and, subject to the remainder of this Article 13, shall not publish
or otherwise disclose

59

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

the terms of this Agreement.  Each Party may use the other Party’s Confidential
Information only to the extent required to accomplish the purposes of this
Agreement, including exercising its rights or performing its obligations under
this Agreement.  Each Party will use at least the same standard of care as it
uses to protect proprietary or confidential information of its own (but no less
than reasonable care) to ensure that its employees, agents, consultants,
contractors, and other representatives do not disclose or make any unauthorized
use of the Confidential Information of the other Party.  Each Party will
promptly notify the other upon discovery of any unauthorized use or disclosure
of the Confidential Information of the other Party.

13.2Exceptions.  The obligations of confidentiality and restriction on use under
Section 13.1 will not apply to any information that the receiving Party can
prove by competent written evidence: (a) is at the time of disclosure, or
thereafter becomes, through no act or failure to act on the part of the
receiving Party, generally known or available to the public; (b) is known by the
receiving Party at the time of receiving such information, other than by
previous disclosure of the disclosing Party, or its Affiliates, employees,
agents, consultants, or contractors; (c) is disclosed to the receiving Party
without restriction by a Third Party who has no obligation of confidentiality or
limitations on use with respect thereto; or (d) is independently discovered or
developed by the receiving Party without the use of or reference to the
Confidential Information belonging to the disclosing Party.

13.3Authorized Disclosure.  Each Party may disclose Confidential Information
belonging to the other Party as expressly permitted by this Agreement or if and
to the extent such disclosure is reasonably necessary in the following
instances:

(a)filing, prosecuting, and maintaining Patents as permitted by this Agreement;

(b)submitting and maintaining Regulatory Filings for Products that such Party
has a license or right to Develop or Commercialize under this Agreement in a
given country or jurisdiction;

(c)prosecuting and defending litigation as permitted by this Agreement;

(d)complying with applicable court orders or governmental regulations, including
regulations promulgated by securities exchanges; and

(e)disclosure to its and its Affiliates’ employees, consultants, contractors,
agents, licensees, and sublicensees, in each case on a need-to-know basis in
connection with the Development, manufacture, or Commercialization of the
Compound and Products in accordance with the terms of this Agreement, in each
case under written obligations of confidentiality and non-use at least as
stringent as those herein;

(f)disclosure to actual and bona fide potential investors, acquirors, licensees,
and other financial or commercial partners solely for the purpose of evaluating
or carrying out an actual or potential investment, acquisition, collaboration,
or other business relationship, in each case under written obligations of
confidentiality and non-use at least as

60

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

stringent as those herein, provided that the disclosing Party redacts the
financial terms and other provisions of this Agreement that are not reasonably
required to be disclosed in connection with such potential investment,
acquisition, collaboration, or business transaction which redaction shall be
prepared in consultation with the other Party; and

(g)disclosure to Third Party licensors of intellectual property that is related
to the Compound or any Product (e.g., the Third Party that is party to the
Lundbeck License Agreement) for the purpose of meeting reporting obligations
under such Third Party agreement.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Section
13.3(c) or 13.3(d), it will, except where impracticable, give reasonable advance
notice to the other Party of such disclosure, and to the extent possible, at
least [***] notice, and use the same diligent efforts to secure confidential
treatment of such Confidential Information as such Party would use to protect
its own confidential information, but in no event less than reasonable
efforts.  In any event, the Parties agree to take all reasonable action to avoid
disclosure of Confidential Information hereunder.  Any information disclosed
pursuant to Section 13.3 shall remain Confidential Information and subject to
the restrictions set forth in this Agreement, including the foregoing provisions
of this Section 13.

13.4Publications.  

(a)Ovid shall have the right to review and comment on any material proposed for
disclosure or publication by Licensee regarding results of and other information
regarding Licensee’s Development activities during the Term with respect to the
Compound and Product, whether by oral presentation, manuscript, or
abstract.  Before any such material is submitted for publication, or
presentation of any such material is made, Licensee shall deliver a complete
copy of the material proposed for disclosure to Ovid at least [***] prior to
submitting the material to a publisher or initiating any other disclosure, or as
close to these time frames as reasonably possible.  Ovid shall review any such
material and give its comments to Licensee within [***] of the receipt of such
material.  With respect to oral presentation materials and abstracts, Ovid shall
make reasonable efforts to expedite review of such materials and abstracts, and
shall return such items as soon as practicable to Licensee with comments, if
any.  Subject to Section 13.4(b), following the expiration of the applicable
time period for review, Licensee shall be free to submit such proposed
manuscript for publication or presentation materials for public disclosure, and
does not need to follow this process for subsequent publications or
presentations of the same data.    

(b)If Ovid notifies Licensee within the applicable time period set forth in
Section 13.4(a) that such publication or presentation, in Ovid’s reasonable
judgment:

(i)contains an invention for which Ovid desires to obtain patent protection,
Licensee shall delay such publication or presentation for a period of up to
[***] (or such other time period agreed by the Parties in writing) to permit the
preparation and filing of a patent application for such invention, or

(ii)contains any Confidential Information of Ovid, or could be expected to have
an adverse effect on the commercial value of any Confidential Information
disclosed by

61

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Ovid to Licensee, the Parties shall attempt to agree on revisions to the
applicable disclosure so as to preserve both the commercial value of such
Confidential Information and the scientific merit of such disclosure, provided
that if and to the extent the Parties are unable to agree, Licensee shall delete
such Confidential Information from the proposed publication or presentation.

13.5Publicity; Public Disclosures and Public Announcements. Save as permitted in
this Section 13.5, neither Party shall make any public announcement or statement
to the public containing Confidential Information of the other Party without the
prior consent of such other Party. On or promptly after the Effective Date, the
Parties shall issue a joint public announcement, or either Party may issue its
own public announcement, regarding the execution of this Agreement with
information substantially consistent with the information contained in the form
of press release attached hereto as Exhibit D.  It is understood that each Party
may desire or be required to issue subsequent press releases relating to this
Agreement or activities hereunder.  The Parties agree to consult with each other
reasonably and in good faith with respect to the text and timing of such press
releases prior to the issuance thereof, to the extent practicable, and in the
case of any press release Licensee wishes to issue, Licensee shall first obtain
Ovid’s written approval of such release.  Notwithstanding the foregoing, neither
Party may unreasonably withhold, condition, or delay consent to such releases by
more than [***], and either Party may issue such press releases or make such
disclosures to the SEC or other applicable agency as it determines, based on
advice of counsel, is reasonably necessary to comply with Applicable Laws or for
appropriate market disclosure.  Each Party shall provide the other Party with
advance notice of legally required disclosures to the extent practicable, and to
the extent possible, at least [***] prior to such disclosure.  The Parties will
consult with each other on the provisions of this Agreement to be redacted in
any filings made by a Party with the SEC or as otherwise required by Applicable
Laws; provided that each Party shall have the right to make any such filing as
it reasonably determines necessary under Applicable Laws.  In addition,
following the initial joint press release announcing this Agreement, either
Party shall be free to disclose, without the other Party’s prior written
consent, the existence of this Agreement, the identity of the other Party, and
those terms of the Agreement which have already been publicly disclosed in
accordance with.

13.6Prior Confidentiality Agreement.  As of the Effective Date, the terms of
this Article 13 shall supersede any prior non-disclosure, secrecy, or
confidentiality agreement between the Parties (or their Affiliates) relating to
the subject of this Agreement, including the Confidentiality Agreement.  Any
information disclosed pursuant to any such prior agreement shall be deemed
Confidential Information under this Agreement.

13.7Equitable Relief.  Given the nature of the Confidential Information and the
competitive damage that a Party would suffer upon unauthorized disclosure, use,
or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 13.  In addition to all other remedies, a Party shall be entitled
to seek specific performance and injunctive and other equitable relief as a
remedy for any breach or threatened breach of this Article 13.

14.

Term and Termination

14.1Term.  This Agreement shall commence on the Effective Date and shall
continue until terminated as provided in this Article 14 (the
“Term”).  Notwithstanding anything herein, on

62

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

a Product-by-Product and country-by-country basis, upon the expiration of the
Royalty Term the licenses granted to Licensee in Section 2.1 shall become
perpetual  and fully paid-up with respect to such Product in such country,
subject to Licensee’s payment obligations under Article 8 during the Extended
Commercialization Term, but thereafter shall be on a non-exclusive basis.  

14.2Termination for Cause.

(a)Material Breach.  Each Party shall have the right to terminate this Agreement
immediately in its entirety upon written notice to the other Party if such other
Party materially breaches this Agreement and has not cured such breach to the
reasonable satisfaction of the other Party within [***] after notice of such
breach from the non-breaching Party.  In the event of any dispute, the Agreement
shall remain in place during the pendency of any such dispute.  

(b)Insolvency Event.

(i)Either Party may terminate this Agreement in its entirety upon providing
written notice to the other Party on or after the time that such other Party
makes a general assignment for the benefit of creditors, files a petition for
relief in bankruptcy, petitions for or acquiesces in the appointment of any
receiver, trustee or similar officer to liquidate or conserve its business or
any substantial part of its assets, commences under the laws of any jurisdiction
any proceeding involving its insolvency, bankruptcy, reorganization, adjustment
of debt, dissolution, liquidation or any other similar proceeding for the
release of financially distressed debtors, or becomes the involuntary subject of
any proceeding or action of the type described above and such proceeding or
action remains un-dismissed or un-stayed for a period of more than [***].  

(ii)All rights and licenses granted under or pursuant to this Agreement are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of Title 11 of
the United States Code and other similar laws in any other jurisdiction outside
of the Territory (collectively, the “Bankruptcy Laws”), licenses of rights to
“intellectual property” as defined under the Bankruptcy Laws.  If a case is
commenced during the Term by or against a Party under Bankruptcy Laws then,
unless and until this Agreement is rejected as provided pursuant to such
Bankruptcy Laws, such Party (in any capacity, including debtor-in-possession)
and its successors and assigns (including a Title 11 trustee) shall perform all
of the obligations in this Agreement intended to be performed by such Party.  If
a case is commenced during the Term by or against a Party under the Bankruptcy
Laws, this Agreement is rejected as provided for under the Bankruptcy Laws, and
the non-bankrupt Party elects to retain its rights hereunder as provided for
under the Bankruptcy Laws, then the Party subject to such case under the
Bankruptcy Laws (in any capacity, including debtor-in-possession) and its
successors and assigns (including a Title 11 trustee), shall provide to the
non-bankrupt Party copies of all Patents and Information necessary for the
non-bankrupt Party to [***] enjoy its rights under the terms of this
Agreement.  All rights, powers and remedies of the non-bankrupt Party as
provided herein are in addition to and not in substitution for any and all other
rights, powers and remedies now or hereafter existing at law or in equity
(including the Bankruptcy Laws) in the event of the commencement of a case by or
against a Party under the Bankruptcy Laws.  [***].

(c)Patent Challenge.  Ovid shall have the right to terminate this Agreement
immediately in its entirety upon written notice to Licensee if Licensee or any
of its

63

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Affiliates or Sublicensees directly, or indirectly through any Third Party,
commences any interference or opposition proceeding with respect to, challenges
the validity or enforceability of, or opposes any extension of or the grant of a
supplementary protection certificate with respect to, any Ovid Patent.  

14.3Termination without Cause.

(a)Prior to the First Commercial Sale.  Prior to the First Commercial Sale of
the Product in the Licensee Territory, Licensee shall have the right to
terminate this Agreement in its entirety without cause [***].

(b)After the First Commercial Sale.  Following the First Commercial Sale of the
Product in the Licensee Territory, Licensee shall have the right to terminate
this Agreement in its entirety without cause [***].

14.4Effects of Termination.  Upon any termination of this Agreement by either
Party, the following Sections 14.4(a) through 14.4(g) will apply.  For clarity,
during the pendency of any termination notice period, all of the terms and
conditions of this Agreement shall remain in effect and the Parties shall
continue to perform all of their respective obligations hereunder.  

(a)Licenses.  Except in the event of (i) termination by Licensee for  an uncured
material breach by Ovid, or (ii) termination by Licensee in the circumstances
set forth in Section 14.2(b)(i) with respect to Ovid, or (iii) Ovid’s
termination for Safety Reason, the licenses granted by Licensee to Ovid shall
survive such termination and shall automatically become worldwide.   All of the
licenses granted by Ovid to Licensee shall be automatically terminated.

(b)Regulatory Materials; Data.  Except in the event of (i) termination by
Licensee for an uncured material breach by Ovid, or (ii) termination by Licensee
in the circumstances set forth in Section 14.2(b)(i) with respect to Ovid, or
(iii) Ovid’s termination for Safety Reason (where Licensee elects to continue
the Development and Commercialization of the Product), within [***] after the
effective date of such termination, Licensee shall transfer and assign to Ovid,
at no cost to Ovid, all Regulatory Filings and Regulatory Approvals for the
Products, Data from all pre-clinical, non-clinical, and clinical studies of the
Product conducted by or on behalf of Licensee, its Affiliates, or Sublicensees,
and all pharmacovigilance data (including all adverse event data) on the
Products.  In addition, at Ovid’s request, Licensee shall provide Ovid with
reasonable assistance with any inquiries and correspondence with Regulatory
Authorities regarding the Product in the Licensee Territory, such assistance
shall be limited to a period of [***] after such termination.

(c)Development Wind-Down. Except in the event of (i) termination by Licensee for
an uncured material breach by Ovid, or (ii) termination by Licensee in the
circumstances set forth in Section 14.2(b)(i) with respect to Ovid, or (iii)
Ovid’s termination for Safety Reason (where Licensee elects to continue the
Development and Commercialization of the Product), Licensee shall either, as
directed by Ovid, (i) wind-down any ongoing Development activities (including
any Clinical Trials) of Licensee or its Affiliates and Sublicensees with respect
to any Product in the Licensee Territory in an orderly fashion or (ii) promptly
transfer such

64

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Development activities to Ovid or its designee, in each case in compliance with
all Applicable Laws.  

(d)Cost of Ongoing Trials. Except in the event of (i) termination by Licensee
for  an uncured material breach by Ovid, or (ii) termination by Licensee in the
circumstances set forth in Section 14.2(b)(i) with respect to Ovid, or (iii)
Ovid’s termination for Safety Reason, if there is any ongoing Clinical Trial of
the Product under the Development Plan for which the Parties are sharing costs,
then Licensee shall continue to share the cost of such Clinical Trial until the
effective date of termination.  

(e)Commercial Wind-Down. Except in the event of (i) termination by Licensee
for  an uncured material breach by Ovid, or (ii) termination by Licensee in the
circumstances set forth in Section 14.2(b)(i) with respect to Ovid, or (iii)
Ovid’s termination for Safety Reason (where Licensee elects to continue the
Development and Commercialization of the Product), Licensee shall, as directed
by Ovid, (A) continue certain ongoing Commercial activities of Licensee and its
Affiliates and Sublicensees with respect to any Product in the Licensee
Territory for a period of up to [***] after the effective date of termination,
as determined by Ovid, and (B) handoff such Commercial activities to Ovid or its
designee, on a timetable to be set by Ovid, not to exceed [***] after the
effective date of termination, and in compliance with all Applicable
Laws.  During such commercial wind-down period, Licensee shall continue to book
sales and pay royalties to Ovid in accordance with Section 8.5.  Except as
necessary to conduct the foregoing activities as directed by Ovid, Licensee
shall immediately discontinue its (and shall ensure that its Affiliates and
Sublicensees immediately discontinue their) promotion, marketing, offering for
sale, and servicing of the Product and its use of all Product Marks.  In
addition, Licensee shall immediately deliver to Ovid (at Licensee’s expense) all
samples, demonstration equipment, sales materials, catalogs, and literature of
Ovid in Licensee’s possession or control.  

(f)Transition Assistance. Except in the event of (i) termination by Licensee
for  an uncured material breach by Ovid, or (ii) termination by Licensee in the
circumstances set forth in Section 14.2(b)(i) with respect to Ovid, or (iii)
Ovid’s termination for Safety Reason (where Licensee elects to continue the
Development and Commercialization of the Product), Licensee shall, at no cost to
Ovid, provide reasonable consultation and assistance for a period of no more
than [***] after the effective date of termination for the purpose of
transferring or transitioning to Ovid all Licensee Know-How not already in
Ovid’s possession and, at Ovid’s request, all then-existing commercial
arrangements, customer lists, and similar information relating to the Products
that Licensee is able, using Commercially Reasonable Efforts, to transfer or
transition to Ovid or its designee, in each case, to the extent reasonably
necessary for Ovid to continue the Development or Commercialization of the
Compound and Products in the Licensee Territory.  If any such contract between
Licensee and a Third Party is not assignable to Ovid or its designee (whether by
such contract’s terms or because such contract does not relate specifically to
the Products) but is otherwise reasonably necessary for Ovid to continue the
Development or Commercialization of the Compound and Products in the Licensee
Territory, or if Licensee is performing such work for the Compound and Product
itself (and thus there is no contract to assign), then Licensee shall reasonably
cooperate with Ovid to negotiate for the continuation of such services for Ovid
from such entity, or Licensee shall continue to perform such work for Ovid, as
applicable, for a reasonable period (not to exceed [***]) after the effective
date of termination at Ovid’s cost until Ovid establishes an alternate,
validated source of such services.  

65

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(g)Remaining Inventories. Except in the event of (i) termination by Licensee for
an uncured material breach by Ovid, or (ii) termination by Licensee in the
circumstances set forth in Section 14.2(b)(i) with respect to Ovid, or (iii)
Ovid’s termination for Safety Reason (where Licensee elects to continue the
Development and Commercialization of the Product), Ovid shall have the right, at
its discretion, to obtain from Licensee any or all of the inventory of the
Products held by Licensee as of the date of termination, free of charge.  Ovid
shall notify Licensee within [***] after the effective date of termination
whether Ovid elects to exercise such right.

14.5Licensee Continuation. If (a) Licensee has the right to terminate this
Agreement in its entirety for an uncured material breach by Ovid, but elects to
continue this Agreement in its entirety as modified by this Section 14.5, or (b)
Licensee has the right to terminate in the circumstances set forth in Section
14.2(b)(i), but elects to continue this Agreement as modified by this Section
14.5, or (c) Ovid elects to terminate this Agreement in its entirety for Safety
Reason, but Licensee elects to continue this Agreement as modified by this
Section 14.5, then, except as provided below, effective as of the date Licensee
delivers notice of such election to Ovid, the following shall apply:

 

i.

Licensee shall have the right to terminate the Supply Agreement, and if Licensee
terminates the Supply Agreement, Ovid shall cooperate with Licensee for smooth
technology transfer of the manufacturing process if termination occurs prior to
the Technology Transfer Completion Date.

 

ii.

Notwithstanding anything contained in this Agreement to the contrary, Ovid shall
cease any and all Development/Regulatory activities with respect to the Product
in the Field in the Licensee Territory (other than the Ovid Ongoing Trials if
still ongoing);

 

iii.

All Licensee payment obligations provided in this Agreement shall continue,
including those that are accrued and unpaid as of the date of such election by
Licensee, [***];

 

iv.

After the effective date of such election by Licensee, the licenses granted by
Ovid to Licensee in Section 2.1 under the Product Marks, Ovid Know-How and Ovid
Patents for the research, the Development, the use, and the Commercialization of
the Product in the Field in the Licensee Territory shall continue and the
Licensee shall have such rights to Develop, Manufacture and Commercialize any
Product in the Field in the Licensee Territory at Licensee’s sole discretion;

 

v.

The CGB shall coordinate the wind-down of Ovid’s efforts under this Agreement,
and Ovid, as soon as reasonably practical after the effective date of such
election, shall provide to Licensee, as applicable and to the extent permitted
under any applicable Third Party contract, (1) any information, including copies
of all Clinical Trial data and results, and the like developed by or for the
benefit of Ovid for a Product in the Field in the Licensee Territory; and (2)
other documents to the extent relating to the Products that are necessary for
the continued Development, Commercialization and Manufacture of the Product
(including material documents and agreements relating to the sourcing and
Manufacture of a Product for sale, promotion, distribution, or use of a Product)
in the Field throughout the Licensee Territory. Ovid will cooperate with
Licensee to

66

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

provide a transfer of such material information and documents.  At Licensee’s
request, Ovid shall use reasonable efforts to assign to Licensee any and all
agreements to which Ovid, or its Affiliate, and a Third Party are parties, and
that solely cover or govern the Development, Commercialization and Manufacturing
activities conducted in connection with a Product in the Field in the Territory
prior to such election by Licensee, or if such assignment is not permitted under
the relevant agreement, (A) grant to Licensee other reasonable rights to provide
to Licensee the benefit of such non-assignable agreement, at Licensee’s expense,
to the extent permitted under the terms of such non-assignable agreement; or (B)
to the extent not permitted under the terms of such non-assignable agreement,
the Parties shall discuss in good faith an alternative solution to enable
Licensee to receive, at Licensee’s expense, the benefit of the terms of such
non-assignable agreement. Ovid shall take such other reasonable actions and
execute such other instruments, assignments and documents as may be necessary to
effect the transfer of rights to such Product(s) as described in this Section
14.5(v) hereunder to Licensee;

 

vi.

Ovid shall transfer to Licensee any and all Regulatory Materials directly and
solely related to the Product in the Field in the Licensee Territory, and, upon
Licensee’s request, shall make available to Licensee any other relevant
information reasonably requested by Licensee related to such Regulatory
Materials;

 

vii.

As long as Licensee is not in breach of this Agreement or the Lundbeck License
Agreement at the effective date of such election, Licensee shall have the rights
of a non-breaching sublicensee set forth in the Lundbeck License Agreement (as
amended by the Lundbeck Sublicense Amendment) from and after such election;

 

viii.

Licensee shall have no further obligation to use Angelini Commercially
Reasonable Efforts with respect to its obligations hereunder;

 

ix.

Ovid shall be obliged to bear the costs of the Ovid Ongoing Trials, if still
ongoing; and

 

x.

In lieu of Section 12.1 and Section 12.2, the following shall apply: Licensee
hereby agrees to defend, indemnify, and hold harmless the Ovid Indemnitees from
and against any and all Losses to which any Ovid Indemnitee may become subject
as a result of any claim, demand, action, or other proceeding by any Third Party
to the extent such Losses arise out of: (A) Licensee’s decision to continue the
Development, Manufacture and Commercialization of Product following Ovid’s
cessation of such activities for Safety Reason, (B)  any Development, use,
handling, storage, manufacture, Commercialization, or other disposition of any
Compound or Product by Licensee or its Affiliates or Sublicensees or the
contractor of any of them, (C) the negligence or willful misconduct of any
Licensee Indemnitee or Licensee’s Affiliates or Sublicensees, or (D) the breach
by Licensee of any warranty, representation, covenant, or agreement made by
Licensee in this Agreement.

14.6Confidential Information.  Upon expiration or termination of this Agreement
in its entirety, except to the extent that a Party obtains or retains the right
to use the other Party’s Confidential Information, each Party shall promptly
return to the other Party, or delete or destroy,

67

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

all relevant records and materials in such Party’s possession or control
containing Confidential Information of the other Party; provided that such Party
may keep one copy of such materials for archival purposes only subject to
continuing confidentiality obligations.  All Licensee Data and Regulatory
Filings assigned to Ovid upon termination of this Agreement will be deemed
Ovid’s Confidential Information and no longer Licensee’s Confidential
Information.

14.7Survival.  Expiration or termination of this Agreement shall not relieve the
Parties of any obligation or right accruing prior to such expiration or
termination.  Except as set forth below or elsewhere in this Agreement, the
obligations and rights of the Parties under the following provisions of this
Agreement shall survive expiration or termination of this Agreement.

14.8Exercise of Right to Terminate.  All rights and obligations of a Party
accrued prior to the effective date of a termination (including the rights to
receive reimbursement for costs incurred prior to the effective date of such
termination and payments accrued or due prior to the effective date of such
termination) shall survive such termination.

15.

Dispute Resolution

15.1General.  Except as provided in Sections 3.4 and 9.4, any dispute between
the Parties in connection with or relating to this Agreement or any document or
instrument delivered in connection herewith (a “Dispute”) shall be resolved
pursuant to this Section 15.

15.2Executive Officers.  Any Dispute shall first be referred to the Executive
Officers of the Parties, who shall confer in good faith on the resolution of the
issue.  Any final decision mutually agreed to by the Executive Officers shall be
conclusive and binding on the Parties.

15.3Intellectual Property Disputes.  If the Executive Officers are not able to
agree on the resolution of a Dispute within thirty (30) days (or such other
period of time as mutually agreed by the Executive Officers) after such Dispute
was first referred to them and such Dispute is with respect to the validity,
scope, enforceability, inventorship, or ownership of any Patent, trademark, or
other intellectual property right (“IP Dispute”), then, if a Party wishes to
pursue further resolution of such IP Dispute, an action, claim, or proceeding to
resolve such IP Dispute shall be brought in any court of competent jurisdiction
in any country or jurisdiction in which such intellectual property rights
apply.  

15.4Arbitration.  If the Executive Officers are not able to agree on the
resolution of a Dispute within thirty (30) days (or such other period of time as
mutually agreed by the Executive Officers) after such Dispute was first referred
to them, then, except as otherwise set forth in Section 15.3, if a Party wishes
to pursue further resolution of such Dispute, such Dispute shall be finally
resolved by binding arbitration in accordance with this Section 15.4.  Such
Dispute shall be referred to and finally resolved by arbitration under the
International Chamber of Commerce (“ICC”) Rules, as then in effect, by a
tribunal of three (3) arbitrators.  The seat and legal place of the arbitration
shall be [***].  Each Party shall nominate one arbitrator and the third
arbitrator shall be nominated by the two Party-nominated arbitrators within
[***] after the second arbitrator’s appointment.  If a Party does not nominate
its arbitrator within [***] following the expiry of the allotted period, then
such arbitrator shall be appointed by the ICC in accordance with its rules.  Any
arbitrator appointed by the ICC shall have at least [***] experience in the
pharmaceutical

68

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

industry.  The arbitration shall be conducted, and all documents submitted to
the arbitrators shall be, in English.  Each Party shall bear its own legal costs
for its counsel and other expenses, and the Parties shall equally share the
costs of the arbitration; provided that the arbitral tribunal shall have the
discretion to provide that the losing party is responsible for all or a portion
of such arbitration and legal costs, in such case the arbitral award will so
provide.  The arbitrators shall have no power to award damages excluded pursuant
to Section 12.5.  In no event shall the arbitrators assign a value to any issue
greater than the greatest value for such issue claimed by either Party or less
than the smallest value for such issue for such item claimed by either
Party.  The award shall be final and binding upon the Parties and the Parties
undertake to carry out any award without delay.  Judgment on the award may be
entered in any court of competent jurisdiction.  Except to the extent necessary
to confirm, enforce, or challenge an award of the arbitration, to protect or
pursue a legal right, or as otherwise required by Applicable Law or regulation
or securities exchange, neither Party nor any arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both Parties.  Notwithstanding anything to the contrary in
the foregoing, in no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy, or claim would be barred by the applicable New York statute of
limitations.  Any disputes concerning the propriety of the commencement of the
arbitration shall be finally settled by the arbitral tribunal.  

15.5Interim Relief.  Notwithstanding anything herein to the contrary, nothing in
this Article 15 shall preclude either Party from seeking interim or provisional
relief, including a temporary restraining order, preliminary injunction, or
other interim equitable relief concerning a Dispute in any court of competent
jurisdiction before or after the initiation of an arbitration as set forth in
Section 15.4, if necessary to protect the interests of such Party.  This Section
15.5 shall be specifically enforceable.

16.

General Provisions

16.1Governing Law.  This Agreement, and all questions regarding the existence,
validity, interpretation, breach, or performance of this Agreement, shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, United States, without reference to its conflicts of law
principles.  

16.2Entire Agreement; Modification.  This Agreement, including the exhibits, is
both a final expression of the Parties’ agreement and a complete and exclusive
statement with respect to all of its terms.  This Agreement supersedes all prior
and contemporaneous agreements and communications, whether oral, written, or
otherwise, concerning any and all matters contained herein.  This Agreement may
only be modified or supplemented in a writing expressly stated for such purpose
and signed by the Parties to this Agreement.

16.3Relationship Between the Parties.  The Parties’ relationship, as established
by this Agreement, is solely that of independent contractors.  This Agreement
does not create any partnership, joint venture, or similar business relationship
between the Parties, including for all tax purposes.  Neither Party is a legal
representative of the other Party, and neither Party can assume or create any
obligation, representation, warranty, or guarantee, express or implied, on
behalf of the other Party for any purpose whatsoever. The Parties (and any
successor, assignee, transferee,

69

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

or Affiliate of a Party) shall (a) use commercially reasonable efforts to
structure the arrangement and activities contemplated by this Agreement to avoid
the arrangement contemplated by this Agreement being treated as a partnership
that is engaged in a “United States trade or business” for United States tax
purposes and (b) not treat or report the relationship between the Parties
arising under this Agreement as a partnership for United States tax purposes,
without the prior written consent of the other Party unless required by a final
“determination” as defined in Section 1313 of the United States Internal Revenue
Code of 1986, as amended.

16.4Non-Waiver.  The failure of a Party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance.  Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.

16.5Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, such consent not to be unreasonably withheld. Any successor or assignee
of rights and obligations permitted hereunder shall, in writing to the other
Party, expressly assume performance of such rights and obligations.
Notwithstanding the foregoing, either Party may assign this Agreement and its
rights and obligations hereunder without the other Party’s consent:

(a) in connection with the transfer or sale, through whatever means, of all or
substantially all of its assets or the business of such Party to which this
Agreement relates (whatever by assignment, conveyance, reorganization, merger,
assumption, purchase and sale of stock, by contract or by operation of law,
provided that the intellectual property rights of the acquiring party to such
transaction (if other than one of the Parties) shall not be included in the
technology licensed under this Agreement; or

(b)to an Affiliate, provided that if the entity to which this Agreement is
assigned ceases to be an Affiliate of the assigning Party, the Agreement shall
be automatically assigned back to the assigning Party or its successor.  

Any permitted assignment shall be binding on the successors and the permitted
assigns of a Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 16.5 shall be null, void and of no legal
effects.

16.6Severability.  If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable, or illegal by a court of competent jurisdiction, such
adjudication shall not, to the extent feasible, affect or impair, in whole or in
part, the validity, enforceability, or legality of any remaining portions of
this Agreement.  All remaining portions shall remain in full force and effect as
if the original Agreement had been executed without the invalidated,
unenforceable, or illegal part.  

16.7Notices.  Any notice to be given under this Agreement must be in writing and
delivered either in person, by (a) air mail (postage prepaid) requiring return
receipt, (b) overnight courier, or (c) facsimile confirmed thereafter by any of
the foregoing, to the Party to be notified at

70

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

its address(es) given below, or at any address such Party may designate by prior
written notice to the other in accordance with this Section 16.7.  Notice shall
be deemed sufficiently given for all purposes upon the earliest of:  (i) the
date of actual receipt, (ii) if air mailed, five (5) days after the date of
postmark, (iii) if delivered by overnight courier, the next day the overnight
courier regularly makes deliveries, or (iv) if sent by facsimile, the date of
confirmation of receipt if during the recipient’s normal business hours,
otherwise the next business day.

If to Licensee, notices must be addressed to:

Angelini Pharma Rare Diseases AG

Consulting GmbH Sumpfstrasse 26 6312

Steinhausen, Zurich

Switzerland
Attention: Chief Executive Officer

With a copy to:

Angelini Pharma S.p.A.
Viale Amelia 70, 00181

Roma, Italy

Attention: Enza Maria Cristina Onnis, Global Pharma General Counsel
mail: [***]

If to Ovid, notices must be addressed to:

Ovid Therapeutics

1460 Broadway, Suite 15021

New York, NY 10036
USA
Attention:  Chief Executive Officer

And a copy to:

Attention:  General Counsel

With a copy to (which shall not constitute notice):

Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304
USA
Attention: Laura Berezin

16.8Force Majeure.  Each Party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement (other than
failure to make payment when due) by reason of any event beyond such Party’s
reasonable control including Acts of God, fire, flood, explosion, earthquake,
pandemic (including the COVID-19 pandemic), quarantine or similar restrictions,
or other natural forces, war, civil unrest, acts of terrorism, accident,
destruction

71

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

or other casualty, any lack or failure of transportation facilities, any
injunction, order, proclamation, demand, or requirement of any Governmental
Authority [***], any lack or failure of supply of raw materials, or any other
event similar to those enumerated above. Such excuse from liability shall be
effective only to the extent and duration of the event(s) causing the failure or
delay in performance and provided that the Party has not caused such event(s) to
occur and uses reasonable efforts to overcome such event.  Notice of a Party’s
failure or delay in performance due to force majeure must be given to the other
Party within [***] after its occurrence.  All delivery dates under this
Agreement that have been affected by force majeure shall be tolled for the
duration of such force majeure.  In no event shall any Party be required to
prevent or settle any labor disturbance or dispute.

16.9Interpretation.  The headings of clauses contained in this Agreement
preceding the text of the sections, subsections, and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction.  All references in this Agreement to the singular shall include
the plural where applicable.  Unless otherwise specified, references in this
Agreement to any Article shall include all Sections, subsections, and paragraphs
in such Article, references to any Section shall include all subsections and
paragraphs in such Section, and references in this Agreement to any subsection
shall include all paragraphs in such subsection.  The word “including” and
similar words means including without limitation.  The word “or” means “and/or”
unless the context dictates otherwise because the subjects of the conjunction
are, or are intended to be, mutually exclusive.  The words “herein”, “hereof”,
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section or other subdivision.  All references to
days in this Agreement mean calendar days, unless otherwise
specified.  Ambiguities and uncertainties in this Agreement, if any, shall not
be interpreted against either Party, irrespective of which Party may be deemed
to have caused the ambiguity or uncertainty to exist.  This Agreement has been
prepared in the English language and the English language shall control its
interpretation.  In addition, all notices required or permitted to be given
hereunder, and all written, electronic, oral, or other communications between
the Parties regarding this Agreement shall be in the English language.

16.10Counterparts; Electronic or Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.  This Agreement may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.

{Signature Page Follows}

72

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Parties hereto have caused this Collaboration and
License Agreement to be executed and entered into by their duly authorized
representatives as of the Effective Date.

 

Ovid Therapeutics Inc.

 

By:  /s/ Jeremy Levin

Name:  Jeremy Levin

Title:  Chief Executive Officer

 

Angelini Pharma Rare Diseases AG  

 

By:  /s/ Pierluigi Antonelli

Name:  Pierluigi Antonelli

Title:  Chairman of the BoD

 

 

 

 

 

 

 

 

73

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

List of Exhibits and Schedules

Exhibit A: Compound

Exhibit B: Ovid Patents

Exhibit C: Development Plan

Exhibit D: Press Release

Exhibit E: Technology Transfer Plan

Exhibit F: Documents to be transferred according to Section 8.1(b)(i)

Exhibit G: Other Documents to be transferred

Exhibit H: Description of Additional Pivotal Trial

Exhibit I: Current Licensee Pipeline Products

Exhibit J: Descriptions of Elara Trial, Neptune Trial, and Rocket Trial

Exhibit K: Supply Agreement

Exhibit L: Finished Product Documentation




74

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit A

Compound

 

 

[g25cb1ylwwia000001.jpg]

 

 

 

 

 

 




75

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit B

Ovid Patents

[***]

 

 

 




76

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit C

Development Plan

 

[***]


77

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit D

Press Release

 

[g25cb1ylwwia000002.jpg]           [g25cb1ylwwia000003.jpg] 

 

Ovid Therapeutics and Angelini Pharma Enter into Exclusive License Agreement to
Develop, Manufacture and Commercialize OV101 for the Treatment of Angelman
Syndrome in Europe

 

 

•

Angelini Pharma obtains exclusive development, manufacturing and
commercialization rights to OV101 (gaboxadol) for the potential treatment of
Angelman syndrome in the European Union and other countries in the European
Economic Area, Switzerland, Turkey and the United Kingdom

 

 

•

Ovid Therapeutics will receive an upfront payment of $20 million and additional
payments of up to $212.5 million upon the achievement of development,
manufacturing and sales milestones, in addition to double-digit royalties on net
sales if successfully commercialized

 

 

•

Angelini Pharma will execute the agreement through its new affiliate Angelini
Pharma Rare Diseases AG

 

NEW YORK and ROME, July XX, 2020 -- Ovid Therapeutics Inc. (NASDAQ: OVID,
hereinafter “Ovid”), a biopharmaceutical company committed to developing
medicines that transform the lives of people with rare neurological diseases,
and Angelini Pharma S.p.A. (hereinafter “Angelini Pharma”), an Italian
family-owned pharmaceutical company committed to helping patients with a
constant and prevalent focus on Mental Health, Rare Diseases and Consumer
Health, announced an agreement in which Angelini Pharma will be responsible to
develop, manufacture and commercialize OV101 (gaboxadol) for the potential
treatment of Angelman syndrome in the European Union, other countries in the
European Economic Area, Switzerland, Turkey and United Kingdom.  Angelini Pharma
will execute the agreement through its new affiliate Angelini Pharma Rare
Diseases AG. OV101 is believed to be the only delta (δ)-selective GABAA receptor
agonist in development, and is currently being evaluated in the pivotal Phase 3
NEPTUNE trial in Angelman syndrome, with topline results expected in the fourth
quarter of 2020.

 

Under the terms of the agreement, Ovid will receive an upfront payment of $20
million and is eligible to receive up to an additional $212.5 million in
payments upon the achievement of development, manufacturing and sales milestones
for the initial indication (Angelman syndrome), as well as double-

78

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

digit royalties on net sales if OV101 is successfully commercialized. Ovid will
retain all U.S. and rest-of-world commercial rights to OV101.

 

“We are excited to enter into a strategic collaboration with Angelini Pharma
with the goal of bringing OV101, if approved, to the Angelman community in
Europe as quickly as possible. Angelini Pharma is an ideal partner for Europe as
they have deep regional knowledge, an established infrastructure with a history
of successful product launches, and a commitment to improving the quality of
life of the patient communities they serve,” said Jeremy Levin, DPhil, MB,
BChir, Chairman and Chief Executive Officer of Ovid Therapeutics. “Finding the
right partners to bring OV101 to the Angelman community as rapidly as possible
is a core part of our global strategy. We believe this partnership with Angelini
will help to maximize the potential commercial value of OV101 and achieve our
strategic objectives in this important geography."

 

“Today is a day that we will remember. Through our collaboration with Ovid
Therapeutics, we are laying the foundation to developing innovative health
solutions for rare diseases, in line with Angelini Pharma’s new strategy,” said
Pierluigi Antonelli, Angelini Pharma CEO. “The new business unit Angelini Pharma
Rare Diseases AG will contribute to the development, registration, production
and, if approved, commercialization in Europe of OV101, Ovid Therapeutics’ very
promising drug being evaluated in a Phase 3 clinical trial for the treatment of
Angelman syndrome. As of now, there is no effective treatment for this rare
genetic disease, characterized by severe psychomotor disability, which manifests
itself from childhood. Delivering on our commitment makes us proud both from a
scientific perspective and its social impact”. 

 

"As shareholders and executives of Angelini Holding we continue to invest in the
pharma area, which today represents half of our Group's turnover,” commented the
executive vice president Thea Paola Angelini and the CEO Sergio Marullo di
Condojanni. “Our global development and internationalization strategy focuses on
business areas with high growth potential. Particularly, we look closely at all
the opportunities that can open up, not only in healthcare, but also in the
consumer and machinery sector."

 

About Angelman Syndrome

Angelman syndrome is a rare genetic condition that is characterized by a variety
of signs and symptoms. Characteristic features of this condition include delayed
development, intellectual disability, severe speech impairment, problems with
movement and balance, seizures, sleep disorders and anxiety. The most common
cause of Angelman syndrome is the loss of function of the gene that codes for
ubiquitin protein ligase E3A (UBE3A), which plays a critical role in nerve cell
communication, resulting in impaired tonic inhibition. Individuals with Angelman
syndrome typically have normal lifespans but are unable to live independently.
Therefore, they require constant support from a network of specialists and
caregivers. Angelman syndrome affects approximately 1 in 12,000 to 1 in 20,000
people globally.

 

There are no approved therapies by the U.S. Food and Drug Administration (FDA),
European Medicines Agency or rest–of-world for Angelman syndrome, and treatment
primarily consists of behavioral interventions and pharmacologic management of
symptoms.

 

Angelman syndrome is associated with a reduction in tonic inhibition, a function
of the delta (δ)-selective GABAA receptor that allows a human brain to decipher
excitatory and inhibitory neurological signals correctly without being
overloaded. If tonic inhibition is reduced, the brain becomes inundated with
signals and loses the ability to separate background noise from critical
information.

 

79

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

About OV101 (gaboxadol)

OV101 is believed to be the only delta (δ)-selective GABAA receptor agonist in
development and the first investigational drug to specifically target the
disruption of tonic inhibition, a central physiological process of the brain
that is thought to be the underlying cause of certain neurodevelopmental
disorders. OV101 has demonstrated in laboratory studies and animal models to
selectively activate the δ-subunit of GABAA receptors, which are found in the
extrasynaptic space (outside of the synapse), and thereby impact neuronal
activity through modulation of tonic inhibition.

 

Ovid is developing OV101 for the treatment of Angelman syndrome and Fragile X
syndrome to potentially restore tonic inhibition and thereby address several
core symptoms of these conditions. In both these syndromes, the underlying
pathophysiology includes disruption of tonic inhibition modulated through the
δ-subunit of GABAA receptors. In preclinical studies, it was observed that OV101
improved symptoms of Angelman syndrome and Fragile X syndrome. This compound has
also previously been tested in more than 4,000 patients (more than 1,000
patient-years of exposure) and was observed to have favorable safety and
bioavailability profiles. Ovid is conducting a pivotal Phase 3 clinical trial
with OV101 in Angelman syndrome (NEPTUNE) and has completed a Phase 2
signal-finding clinical trial with OV101 in Fragile X syndrome (ROCKET).

 

OV101 has received Rare Pediatric Disease Designation from the FDA for the
treatment of Angelman syndrome. The FDA has also granted Orphan Drug and Fast
Track designations for OV101 for both the treatment of Angelman syndrome and
Fragile X syndrome. In addition, the European Commission (EC) has granted orphan
drug designation to OV101 for the treatment of Angelman syndrome. The U.S.
Patent and Trademark Office has granted Ovid patents directed to methods of
treating Angelman syndrome and Fragile X syndrome using OV101. The issued
patents expire in 2035 without regulatory extensions.

 

About Ovid Therapeutics

Ovid Therapeutics Inc. is a New York-based biopharmaceutical company using its
BoldMedicine® approach to develop medicines that transform the lives of patients
with rare neurological disorders. Ovid has a broad pipeline of potential
first-in-class medicines. The Company’s most advanced investigational medicine,
OV101 (gaboxadol), is currently in clinical development for the treatment of
Angelman syndrome and Fragile X syndrome. Ovid is also developing OV935
(soticlestat) in collaboration with Takeda Pharmaceutical Company Limited for
the potential treatment of rare developmental and epileptic encephalopathies
(DEE). For more information on Ovid, please visit www.ovidrx.com.

 

About Angelini Pharma

Angelini Pharma, owned by Angelini Holding, is a pharmaceutical Company
committed to helping patients with a constant and prevalent focus on Mental
Health, including Pain, Rare Diseases and Consumer Health. Angelini Pharma has
an extensive and recognized R&D programs, "World Class" production plants and
international commercialization activities of active ingredients and
market-leading drugs. For further information, please visit
www.angelinipharma.com

 

About Angelini Holding

Angelini Holding is the parent company of an international group operating in
the pharmaceutical and consumer goods sectors. Founded in Italy in 1919,
today Angelini group operates in 17 countries with a staff of 5,600 and a
turnover of €1,7 billion. In addition to the Pharmaceutical sector, Angelini
group operates in Personal and Home Care business area through Fater, a joint
venture with Procter & Gamble, in the Machinery field, again in joint venture
with P&G, with the group operating in automation

80

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

and robotics for the consumer goods industry Fameccanica, in Perfumery and
Skincare and Suncare with Angelini Beauty and in the Wine sector through Bertani
Domains. Angelini Holding has recently entered the Baby food market as well
through MadreNatura, a joint venture with Hero Group, which offers 100% organic
baby food products.

 

 

Ovid Therapeutics Forward-Looking Statements

This press release includes certain disclosures that contain “forward-looking
statements,” including, without limitation, statements regarding: advancing
development of and commercializing OV101, the potential benefits and value of
OV101; the anticipated reporting schedule of clinical data for OV101; and the
potential benefits and outcome from this collaboration. You can identify
forward-looking statements because they contain words such as “will,” “appears,”
“believes” and “expects.” Forward-looking statements are based on Ovid’s current
expectations and assumptions. Because forward-looking statements relate to the
future, they are subject to inherent uncertainties, risks and changes in
circumstances that may differ materially from those contemplated by the
forward-looking statements, which are neither statements of historical fact nor
guarantees or assurances of future performance. Important factors that could
cause actual results to differ materially from those in the forward-looking
statements include uncertainties in the development and regulatory approval
processes, and the fact that initial data from clinical trials may not be
indicative, and are not guarantees, of the final results of the clinical trials
and are subject to the risk that one or more of the clinical outcomes may
materially change as patient enrollment continues and/or more patient data
become available. Additional risks that could cause actual results to differ
materially from those in the forward-looking statements are set forth in Ovid’s
filings with the Securities and Exchange Commission under the caption “Risk
Factors”. Such risks may be amplified by the COVID-19 pandemic and its potential
impact on Ovid’s business and the global economy. Ovid assumes no obligation to
update any forward-looking statements contained herein to reflect any change in
expectations, even as new information becomes available.

 

Ovid Therapeutics Contacts

 

Investors and Media:

Ovid Therapeutics Inc.

Investor Relations & Public Relations

irpr@ovidrx.com

 

Or

 

Investors:

Steve Klass

Burns McClellan, Inc.

sklass@burnsmc.com

(212) 213-0006

 

Media:
Katie Engleman
1AB
katie@1abmedia.com

 

Angelini Pharma Contact:

81

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Daniela Poggio

Head of Global Communications Angelini Pharma

+39 348 6558882

daniela.poggio@angelinipharma.com

 

Angelini Holding Contact:

Institutional & External Relations Director Angelini Holding

+39 348 6707240

alessandra.favilli@angeliniholding.com

 

 

 

 

 

82

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit E

Technology Transfer Plan

 

[***]


 

83

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit F

Documents to be transferred according to Section 8.1(b)(i)

 

[***]

84

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit G

Other Documents to be transferred

[***]

 

 

85

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

 

Exhibit H
Description of Additional Pivotal Trial

 

[To be completed if and when the Additional Pivotal Trial is required by the EMA
or by Licensee at its own discretion.]


86

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit I
Current Licensee Pipeline Products

 

 

[***]

 




87

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

 

Exhibit J
Descriptions of Elara Trial, Neptune Trial, and Rocket Trial

 

 

[g25cb1ylwwia000004.jpg]

 

 

[g25cb1ylwwia000005.jpg]

88

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

[g25cb1ylwwia000006.jpg]


89

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit K
Supply Agreement

[***]

 

 

 

 

 

 

90

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

List of Exhibits

Exhibit A:The Compound

Exhibit B:Mandatory Estimated Forecast

Exhibit C:Initial Purchase Order for Allocated Quantity of Compound




91

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit A:The Compound

 

[g25cb1ylwwia000007.jpg]




92

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit B:Mandatory Estimated Forecast

 

[***]

 

 




93

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit C:Initial Purchase Order for Allocated Quantity of Compound

 

[***]

 

 

 

 

 

 

94

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit L

Finished Product Documentation

[***]

 

 

95

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.